                    Case 20-11548-CSS                      Doc 1505             Filed 12/23/20              Page 1 of 67



                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE

                                                                                                  )
    In re:                                                                                        )     Chapter 11
                                                                                                  )
    EXTRACTION OIL & GAS, INC. et al.,1                                                           )     Case No. 20-11548 (CSS)
                                                                                                  )
                                                Debtors.                                          )     (Jointly Administered)
                                                                                                  )

       SIXTH AMENDED JOINT PLAN OF REORGANIZATION OF EXTRACTION OIL & GAS, INC.
       AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

    KIRKLAND & ELLIS LLP                                                    WHITEFORD, TAYLOR & PRESTON LLC
    KIRKLAND & ELLIS INTERNATIONAL LLP                                      Marc R. Abrams (DE No. 955)
    Christopher Marcus, P.C. (admitted pro hac vice)                        Richard W. Riley (DE No. 4052)
    Allyson Smith Weinhouse (admitted pro hac vice)                         Stephen B. Gerald (DE No. 5857)
    Ciara Foster (admitted pro hac vice)                                    The Renaissance Centre, Suite 500
    601 Lexington Avenue                                                    405 North King Street
    New York, New York 10022                                                Wilmington, Delaware 19801
    Telephone:       (212) 446-4800                                         Telephone:       (302) 353-4144
    Facsimile:       (212) 446-4900                                         Facsimile:       (302) 661-7950
    Email:           christopher.marcus@kirkland.com                        Email:           mabrams@wtplaw.com
                     allyson.smith@kirkland.com                                              rriley@wtplaw.com
                     ciara.foster@kirkland.com                                               sgerald@wtplaw.com

    Counsel to the Debtors and Debtors in
    Possession


Dated: December 23, 2020




1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Extraction Oil
       & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC (8170); Extraction Finance Corp. (7117); Mountaintop
       Minerals, LLC (7256); Northwest Corridor Holdings, LLC (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and
       XTR Midstream, LLC (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
       80202.
                     Case 20-11548-CSS                          Doc 1505              Filed 12/23/20                 Page 2 of 67



                                                              TABLE OF CONTENTS

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
      AND GOVERNING LAW ............................................................................................................................ 1
      A.     Defined Terms .................................................................................................................................. 1
      B.     Rules of Interpretation .................................................................................................................... 21
      C.     Computation of Time ...................................................................................................................... 21
      D.     Governing Law ............................................................................................................................... 22
      E.     Reference to Monetary Figures ....................................................................................................... 22
      F.     Controlling Document..................................................................................................................... 22
      G.     Nonconsolidated Plan ..................................................................................................................... 22
      H.     Consent Rights of Required Consenting Senior Noteholders, Majority Lenders, and
             Backstop Parties .............................................................................................................................. 22

ARTICLE II. ADMINISTRATIVE CLAIMS, PRIORITY CLAIMS, AND DIP CLAIMS .............................. 23
      A.      Administrative Claims .................................................................................................................... 23
      B.      Professional Compensation ............................................................................................................. 24
      C.      DIP Claims ...................................................................................................................................... 25
      D.      Priority Tax Claims ......................................................................................................................... 25
      E.      Statutory Fees.................................................................................................................................. 25

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ............................. 25
      A.      Summary of Classification .............................................................................................................. 25
      B.      Treatment of Claims and Interests .................................................................................................. 26
      C.      Special Provision Governing Unimpaired Claims .......................................................................... 30
      D.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .................. 30
      E.      Elimination of Vacant Classes ........................................................................................................ 31
      F.      Voting Classes; Deemed Acceptance by Non-Voting Classes ........................................................ 31
      G.      Intercompany Interests .................................................................................................................... 31
      H.      Subordinated Claims and Interests .................................................................................................. 31

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 31
      A.     General Settlement of Claims ......................................................................................................... 31
      B.     Restructuring Transactions.............................................................................................................. 31
      C.     Midstream Settlement ..................................................................................................................... 32
      D.     Cancelation of Notes, Instruments, Certificates, and Other Documents ......................................... 32
      E.     Exemption from Certain Taxes and Fees ........................................................................................ 33
      F.     The Stand-Alone Restructuring....................................................................................................... 33
      G.     Closing the Chapter 11 Cases ......................................................................................................... 39
      H.     Employee Arrangements ................................................................................................................. 39

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...................... 39
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases .................................... 39
      B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases ...................................... 40
      C.     Cure of Defaults for Assumed, or Assumed and Assigned, Executory Contracts and
             Unexpired Leases ............................................................................................................................ 41
      D.     Indemnification Obligations............................................................................................................ 41
      E.     Director and Officer Liability Insurance ......................................................................................... 42
      F.     Modifications, Amendments, Supplements, Restatements, or Other Agreements .......................... 42
      G.     Reservation of Rights ...................................................................................................................... 42
      H.     Nonoccurrence of Effective Date .................................................................................................... 42

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ........................................................................ 42
      A.     Timing and Calculation of Amounts to Be Distributed................................................................... 42
      B.     Disbursing Agent ............................................................................................................................ 43
      C.     Rights and Powers of Disbursing Agent ......................................................................................... 43


                                                                                i
                     Case 20-11548-CSS                             Doc 1505                Filed 12/23/20                    Page 3 of 67



            D.           Delivery of Distributions and Undeliverable or Unclaimed Distributions ...................................... 43
            E.           Manner of Payment. ........................................................................................................................ 44
            F.           Registration or Private Placement Exemption................................................................................. 44
            G.           Tax Issues and Compliance with Tax Requirements ...................................................................... 45
            H.           Allocations ...................................................................................................................................... 45
            I.           No Postpetition Interest on Claims.................................................................................................. 45
            J.           Setoffs and Recoupment ................................................................................................................. 46
            K.           Claims Paid or Payable by Third Parties ......................................................................................... 46
            L.           Indefeasible Distributions ............................................................................................................... 46

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
      DISPUTED CLAIMS .................................................................................................................................. 47
      A.     Allowance of Claims ....................................................................................................................... 47
      B.     Claims Administration Responsibilities .......................................................................................... 47
      C.     Estimation of Claims ....................................................................................................................... 47
      D.     Disputed Claims Reserve ................................................................................................................ 48
      E.     Adjustment to Claims Without Objection ....................................................................................... 48
      F.     Time to File Objections to Claims .................................................................................................. 48
      G.     Disallowance of Claims .................................................................................................................. 48
      H.     Amendments to Claims ................................................................................................................... 48
      I.     No Distributions Pending Allowance .............................................................................................. 49
      J.     Distributions After Allowance ........................................................................................................ 49

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ..................... 49
      A.      Compromise and Settlement of Claims, Interests, and Controversies ............................................ 49
      B.      Discharge of Claims and Termination of Interests .......................................................................... 49
      C.      Term of Injunctions or Stays ........................................................................................................... 50
      D.      Release of Liens ............................................................................................................................. 50
      E.      Debtor Release ............................................................................................................................... 50
      F.      Release by Holders of Claims or Interests .................................................................................. 51
      G.      Exculpation .................................................................................................................................... 52
      H.      Injunction....................................................................................................................................... 52
      I.      Protection Against Discriminatory Treatment ................................................................................ 53
      J.      Recoupment .................................................................................................................................... 53
      K.      SEC ................................................................................................................................................. 53
      L.      Subordination Rights....................................................................................................................... 53

ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN................................... 53
      A.     Conditions Precedent to the Confirmation of the Plan .................................................................... 53
      B.     Conditions Precedent to the Effective Date .................................................................................... 54
      C.     Waiver of Conditions ...................................................................................................................... 55
      D.     Substantial Consummation ............................................................................................................. 55
      E.     Effect of Nonoccurrence of Conditions to the Effective Date......................................................... 56

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ............................... 56
      A.    Modification and Amendments ....................................................................................................... 56
      B.    Effect of Confirmation on Modifications ........................................................................................ 56
      C.    Revocation or Withdrawal of the Plan ............................................................................................ 56

ARTICLE XI. RETENTION OF JURISDICTION ............................................................................................... 56

ARTICLE XII. MISCELLANEOUS PROVISIONS ............................................................................................. 58
      A.     Immediate Binding Effect ............................................................................................................... 58
      B.     Additional Documents .................................................................................................................... 58
      C.     Dissolution of the Creditors’ Committee and Any Other Statutory Committee ............................. 59
      D.     Reservation of Rights ...................................................................................................................... 59


                                                                                    ii
     Case 20-11548-CSS                           Doc 1505                Filed 12/23/20                    Page 4 of 67



E.    Consenting Senior Noteholder Fees and Expenses and Revolving Credit Agreement Lender
      Fees and Expenses .......................................................................................................................... 59
F.    Successors and Assigns ................................................................................................................... 59
G.    Service of Documents ..................................................................................................................... 59
H.    Entire Agreement ............................................................................................................................ 61
I.    Exhibits ........................................................................................................................................... 61
J.    Nonseverability of Plan Provisions ................................................................................................. 61
K.    Votes Solicited in Good Faith ......................................................................................................... 61
L.    Waiver or Estoppel.......................................................................................................................... 61




                                                                  iii
               Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 5 of 67



                                                  INTRODUCTION

         Capitalized terms used in this chapter 11 plan shall have the meanings set forth in Article I.A. The Debtors
propose this Plan for the resolution of outstanding Claims against, and Interests in, the Debtors. Holders of Claims
and Interests may refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses, assets, results
of operations, historical financial information, and projections of future operations, as well as a summary and
description of the Plan. The Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code, and the Plan constitutes a separate plan for each of the Debtors.

      ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE
VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms

         As used in this Plan, capitalized terms have the meanings set forth below.

         1.       “1145 Securities” has the meaning set forth in Article VI.F.

         2.       “2024 Senior Notes” means the 7.375% senior unsecured notes due May 15, 2024, issued pursuant
to the 2024 Senior Notes Indenture.

          3.        “2024 Senior Notes Claim” means any Claim against a Debtor arising under, derived from, based
on, or related to the 2024 Senior Notes or the 2024 Senior Notes Indenture.

        4.         “2024 Senior Notes Indenture” means that certain indenture, dated as of August 1, 2017, by and
among XOG, as issuer, each of the guarantors named therein, and Wilmington Savings Fund Society, FSB, as
successor trustee, as amended, modified, or otherwise supplemented from time to time.

         5.       “2026 Senior Notes” means the 5.625% senior unsecured notes due February 1, 2026, issued
pursuant to the 2026 Senior Notes Indenture.

          6.        “2026 Senior Notes Claim” means any Claim against a Debtor arising under, derived from, based
on, or related to the 2026 Senior Notes or the 2026 Senior Notes Indenture.

        7.         “2026 Senior Notes Indenture” means that certain indenture, dated as of January 25, 2018, by and
among XOG, as issuer, each of the guarantors named therein, and Wilmington Savings Fund Society, FSB, as
successor trustee, as amended, modified, or otherwise supplemented from time to time.

        8.       “Ad Hoc Noteholder Group” means the ad hoc group or committee of Consenting Senior
Noteholders represented by the Ad Hoc Noteholder Group Representatives.

       9.       “Ad Hoc Noteholder Group Representatives” means Paul Weiss, Houlihan Lokey, and Young
Conaway Stargatt & Taylor, LLP.

         10.      “Administrative Claim” means a Claim for costs and expenses of administration of the Debtors’
Estates pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual
and necessary costs and expenses incurred on or after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors; (b) Allowed Professional Fee Claims; (c) all Allowed requests
for compensation or expense reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant
to sections 503(b)(3), (4), and (5) of the Bankruptcy Code; (d) Consenting Senior Noteholder Fees and Expenses; (e)
               Case 20-11548-CSS                Doc 1505         Filed 12/23/20         Page 6 of 67



Revolving Credit Agreement Lender Fees and Expenses; (f) all DIP Claims; (g) Backstop Commitment Premium (if
paid in cash); and (h) the Exit Facility Agent/Lender Fees and Expenses.

          11.      “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
Administrative Claims other than the Consenting Senior Noteholder Fees and Expenses, the Revolving Credit
Agreement Lender Fees and Expenses, the Backstop Commitment Premium (if paid in cash), and the Exit Facility
Agent/Lender Fees and Expenses, except as otherwise set forth in the Plan or a Final Order, which: (a) with respect
to Administrative Claims other than Professional Fee Claims, shall be 30 days after the Effective Date; and (b) with
respect to Professional Fee Claims, shall be 45 days after the Effective Date; provided that Filing requests for payment
of Administrative Claims is not required, where the Plan, Bankruptcy Code, or a Final Order does not require such
Filing.

         12.      “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy Code. With respect
to any Person that is not a Debtor, the term “Affiliate” shall apply to such Person as if the Person were a Debtor.

         13.      “Agents” means, collectively, the Revolving Credit Agreement Agent and the DIP Agent.

          14.      “Allowed” means, with respect to any Claim or Interest, except as otherwise provided herein: (a) a
Claim or Interest that is evidenced by a Proof of Claim timely Filed by the Bar Date or a request for payment of
Administrative Claim timely Filed by the Administrative Claims Bar Date (or for which Claim or Interest under the
Plan, the Bankruptcy Code, or a Final Order of the Bankruptcy Court a Proof of Claim or a request for payment of
Administrative Claim is not or shall not be required to be Filed); (b) a Claim or Interest that is listed in the Schedules
as not contingent, not unliquidated, and not disputed, and for which no Proof of Claim has been timely filed; (c) a
Claim or Interest Allowed pursuant to the Plan, any stipulation approved by the Bankruptcy Court, any contract,
instrument, indenture, or other agreement entered into or assumed in connection with the Plan, or a Final Order of the
Bankruptcy Court, or (d) a Claim or Interest as to which the liability of the Debtors and the amount thereof are
determined by a Final Order of a court of competent jurisdiction other than the Bankruptcy Court; provided that, with
respect to a Claim or Interest described in clauses (a) and (b) above, such Claim or Interest shall be considered Allowed
only if and to the extent that with respect to such Claim or Interest no objection to the allowance thereof has been
interposed within the applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the
Bankruptcy Court, or if such an objection is so interposed, such Claim or Interest shall have been Allowed by a Final
Order. Any Claim (except any Revolving Credit Agreement Claim, or any DIP Claim, in each case Allowed pursuant
to this Plan or the DIP Orders) or Interest that has been or is hereafter listed in the Schedules as contingent,
unliquidated, or disputed, and for which no Proof of Claim is or has been timely Filed, is not considered Allowed and
shall be expunged without further action by the Debtors and without further notice to any party or action, approval, or
order of the Bankruptcy Court. Notwithstanding anything to the contrary herein, no Claim of any Entity subject to
section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in full the amount
that it owes. A Proof of Claim Filed after and subject to the Bar Date or a request for payment of an Administrative
Claim Filed after and subject to the Administrative Claims Bar Date, as applicable, shall not be Allowed for any
purposes whatsoever absent entry of a Final Order allowing such late-Filed Claim or Interest. “Allow” and “Allowing”
shall have correlative meanings.

         15.     “Allowed Midstream Claims” means the Allowed amount of all General Unsecured Claims of the
Midstream Parties in the amounts as agreed to by the Debtors and each Midstream Party, subject to the consent of the
Participating AHG Members, the Required Consenting Senior Noteholders, and the Required Backstop Parties.

         16.      “Antitrust Authority” means the United States Federal Trade Commission, the Antitrust Division of
the United States Department of Justice, the attorneys general of the several states of the United States and any other
governmental entity having jurisdiction pursuant to the Antitrust Laws.

         17.       “Antitrust Laws” means the Sherman Act, 15 U.S.C. §§ 1-7, as amended, the Clayton Act, 15 U.S.C.
§§ 12-27, 29 U.S.C. §§ 52-53, as amended, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, 15 U.S.C. §
18A, as amended, the Federal Trade Commission Act, 15 U.S.C. §§ 41-58, and any other law governing agreements
in restraint of trade, monopolization, pre-merger notification, the lessening of competition through merger or
acquisition or anti-competitive conduct, and any foreign investment laws.



                                                            2
               Case 20-11548-CSS              Doc 1505        Filed 12/23/20         Page 7 of 67



        18.     “Assumed Executory Contracts and Unexpired Leases” means those Executory Contracts and
Unexpired Leases to be assumed by the applicable Reorganized Debtors, as set forth on the Schedule of Assumed
Executory Contract and Unexpired Leases.

          19.     “Avoidance Actions” means any and all avoidance, recovery, subordination, or other Claims,
actions, or remedies which any of the Debtors, the debtors in possession, the Estates, or other appropriate parties in
interest have asserted or may assert under sections 502, 510, 542, 544, 545, or 547 through 553 of the Bankruptcy
Code or under similar or related state or federal statutes and common law.

        20.     “Backstop Cap” means, with respect to each Backstop Party, the maximum amount of consideration
in exchange for New Common Shares that such Backstop Party may be required to pay under the Backstop
Commitment Agreement, which is set forth opposite such Backstop Party’s name in Schedule 1 to the Backstop
Commitment Agreement.

       21.        “Backstop Commitment” has the meaning ascribed to such term in the Backstop Commitment
Agreement.

          22.      “Backstop Commitment Agreement” means that certain Backstop Commitment Agreement entered
into by and among the Debtors and the Backstop Parties, setting forth, among other things, the terms and conditions
of the Equity Rights Offering, the Backstop Commitment, and the payment of the Backstop Commitment Premium,
and pursuant to which the Backstop Parties will backstop 100% of the Equity Rights Offering in accordance with the
terms thereof, in form and substance reasonably acceptable to the Backstop Parties, the Required Consenting Senior
Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as applicable, in accordance with
Article I.A.64 herein.

      23.     “Backstop Commitment Premium” has the meaning ascribed to such term in the Backstop
Commitment Agreement as amended by the Backstop Order.

         24.      “Backstop Motion” means the Debtors’ Motion for an Order (I) (A) Authorizing the Debtors to
Enter Into the Backstop Commitment Agreement, (B) Authorizing the Debtors to Perform All Obligations Under the
Backstop Commitment Agreement and (C) Approving the Rights Offering Procedures and Related Forms and (II)
Granting Related Relief [Docket No. 445] filed by the Debtors with the Bankruptcy Court in the Chapter 11 Cases
seeking entry of the Backstop Order, in form and substance reasonably acceptable to the Required Backstop Parties,
the Required Consenting Senior Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as
applicable, in accordance with Article I.A.64 herein.

       25.        “Backstop Obligation” has the meaning ascribed to such term in the Backstop Commitment
Agreement.

         26.      “Backstop Order” means the order entered by the Bankruptcy Court in the Chapter 11 Cases
granting the Backstop Motion, including approving the Equity Rights Offering Procedure, authorizing the Debtors’
entry into the Backstop Commitment Agreement (including all exhibits and other attachments thereto), and the
payment of the Backstop Commitment Premium, in form and substance reasonably acceptable to the Required
Backstop Parties, the Required Consenting Senior Noteholders, and the Majority Lenders or the Majority Exit RBL
Facility Lenders, as applicable, in accordance with Article I.A.64 herein.

      27.     “Backstop Parties” means, collectively, those Entities or Persons that are parties to the Backstop
Commitment Agreement set forth on Schedule 1 thereto, each solely in its capacity as a provider of its Backstop
Commitment.

          28.      “Backstopped Equity Rights Offering” means that certain rights offering of New Common Shares
to be issued by Reorganized XOG in exchange for the Backstopped Equity Rights Offering Amounts on the terms and
conditions set forth in the Backstop Commitment Agreement, the other Equity Rights Offering Documents, and this
Plan.




                                                          3
               Case 20-11548-CSS               Doc 1505        Filed 12/23/20         Page 8 of 67



         29.      “Backstopped Equity Rights Offering Amount” means $200,000,000.

          30.      “Backstopped Equity Rights Offering Procedures” means those certain rights offering procedures
with respect to the Backstopped Equity Rights Offering, approved by the Backstop Order, which rights offering
procedures shall be set forth in the Equity Rights Offering Documents and consistent in all respects with, and shall
contain, the terms and conditions set forth in the Restructuring Support Agreement and shall otherwise be in form and
substance reasonably acceptable to the Debtors, the Required Backstop Parties, the Required Consenting Senior
Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as applicable, in accordance with
Article I.A.64 herein.

         31.    “Backstopped Equity Rights Offering Shares” means the New Common Shares issued pursuant to
the Backstopped Equity Rights Offering, subject to dilution by the New Common Shares to be issued in connection
with the MIP Equity, the Backstop Commitment Premium, and the exercise of the New Warrants.

         32.     “Backstopped Subscription Expiration Deadline” means the deadline for the Equity Rights Offering
Offerees who have received the Backstopped Subscription Rights to subscribe for the Backstopped Equity Rights
Offering Shares.

      33.       “Backstopped Subscription Rights” means the Senior Noteholder Subscription Rights, the Existing
Common Interest Subscription Rights, and the Existing Preferred Interest Subscription Rights.

        34.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended
from time to time, as applicable to the Chapter 11 Cases.

          35.      “Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware having
jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of reference under 28 U.S.C. § 157 and/or
the General Order of the District Court pursuant to section 151 of title 28 of the United States Code, the United States
District Court for the District of Delaware.

        36.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the Chapter
11 Cases, promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules of the
Bankruptcy Court, each as amended from time to time.

         37.     “Bar Date” means the applicable deadline by which Proofs of Claim must be Filed, as established
by: (a) the Bar Date Order; (b) a Final Order of the Bankruptcy Court; or (c) the Plan.

         38.     “Bar Date Order” means the Amended Order (I) Setting Bar Dates for Filing Proofs of Claim,
Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date for the Filing of
Proofs of Claim by Governmental Units, (III) Establishing Amended Schedules Bar Date and Rejection Damages Bar
Date, (IV) Approving the Form of and Manner for Filing Proofs of Claim, and (V) Approving Notice of Bar Dates
[Docket No. 298] (as amended, modified, or supplemented from time to time in accordance with the terms thereof).

         39.      “Business Day” means any day, other than a Saturday, Sunday, “legal holiday” (as defined in
Bankruptcy Rule 9006(a)) or any other day on which banking institutions in New York, New York are authorized or
required by law or executive order to close.

         40.     “Buyback Claims” means any claims, to the extent they exist, arising from the buyback of certain
shares in 2018 and 2019 that are subject to investigation by the Debtors’ Investigation Special Committee.

         41.      “Buyback Investigation Party” means former officer, Russell T. Kelley, Jr.

        42.      “Cash” means the legal tender of the United States of America or the equivalent thereof, including
bank deposits and checks.




                                                           4
                Case 20-11548-CSS              Doc 1505        Filed 12/23/20         Page 9 of 67



         43.       “Causes of Action” means any claims, controversies, proceedings, controversies, reimbursement
claims, contribution claims, recoupment rights, interests, debts, third-party claims, indemnity claims, damages,
remedies, causes of action, demands, rights, actions, Avoidance Actions, suits, obligations, liabilities, accounts,
judgments, defenses, offsets, powers, privileges, licenses, and franchises of any kind or character whatsoever, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, asserted or unasserted, direct
or indirect, assertible directly or derivatively, choate or inchoate, reduced to judgment or otherwise, secured or
unsecured, whether arising before, on, or after the Petition Date, in tort, law, equity, or otherwise pursuant to any
theory of law. For the avoidance of doubt, Causes of Action also include: (a) all rights of setoff, counterclaim, or
recoupment and claims on contracts or for breaches of duties imposed by law or in equity; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of
the Bankruptcy Code and any state law fraudulent transfer claim; and (d) such claims and defenses as fraud, mistake,
duress, and usury and any other defenses set forth in section 558 of the Bankruptcy Code.

         44.      “Chapter 11 Cases” means, when used with reference to a particular Debtor, the case pending for
that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and when used with reference to all of
the Debtors, the procedurally consolidated and jointly administered chapter 11 cases pending for the Debtors in the
Bankruptcy Court.

          45.     “Claim” means a claim, as defined in section 101(5) of the Bankruptcy Code, asserted against a
Debtor.

        46.       “Claims Equity Allocation” means New Common Shares in an amount equal to 97% of all New
Common Shares, subject to dilution by the Equity Rights Offering Shares and the New Common Shares to be issued
in connection with the MIP Equity, the Backstop Commitment Premium, and the exercise of the New Warrants.

         47.      “Claims, Noticing, and Solicitation Agent” means Kurtzman Carson Consultants LLC, in its
capacity as the claims, noticing, and solicitation agent in the Chapter 11 Cases for the Debtors and any successors
appointed by an order of the Bankruptcy Court.

         48.       “Claims Objection Bar Date” means the deadline for objecting to a Claim, which shall be on the
date that is the later of (a) 180 days after the Effective Date and (b) such other period of limitation as may be
specifically fixed by the Debtors or the Reorganized Debtors, as applicable, or by an order of the Bankruptcy Court
for objecting to Claims.

          49.     “Claims Register” means the official register of Claims maintained by the Claims, Noticing, and
Solicitation Agent or the Bankruptcy Court.

          50.     “Class” means a category of Claims or Interests under section 1122(a) of the Bankruptcy Code.

         51.      “Confirmation” means the entry of the Confirmation Order on the docket of the Chapter 11 Cases,
subject to the conditions set forth in the Plan.

        52.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

        53.      “Confirmation Hearing” means the hearing held by the Bankruptcy Court, if any, to consider
Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

         54.      “Confirmation Order” means an order of the Bankruptcy Court confirming the Plan pursuant to
section 1129 of the Bankruptcy Code, in form and substance reasonably acceptable to the Required Backstop Parties,
the Required Consenting Senior Noteholders, and the Majority Lenders.




                                                          5
               Case 20-11548-CSS              Doc 1505        Filed 12/23/20         Page 10 of 67



         55.       “Consenting Senior Noteholders” means, collectively, the Senior Noteholders that are signatories to
the Restructuring Support Agreement or any subsequent Senior Noteholder that becomes party thereto in accordance
with the terms of the Restructuring Support Agreement.

          56.      “Consenting Senior Noteholder Fees and Expenses” means the reasonable and documented fees and
expenses incurred by the Ad Hoc Noteholder Group Representatives, whether prepetition or postpetition, pursuant to
the terms of their respective engagement letters related to the Restructuring Transactions and not previously paid by,
or on behalf of, the Debtors, which, for the avoidance of doubt, include (i) the reasonable and documented fees and
expenses of Paul, Weiss, (ii) the reasonable and documented fees and expenses of Young, Conaway, Stargatt & Taylor,
LLP and (iii) all monthly fees, restructuring, transaction, and back-end fees payable to Houlihan Lokey under and
pursuant to its engagement letter, dated March 3, 2020, executed by the Company. All of the aforementioned fees
shall be deemed reasonable for all purposes hereunder.

         57.      “Consummation” means the occurrence of the Effective Date.

        58.      “Creditors’ Committee” means the official committee of unsecured creditors appointed in the
Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy Code.

         59.    “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under any Executory
Contract or Unexpired Lease at the time such contract or lease is assumed by such Debtor pursuant to section 365 of
the Bankruptcy Code.

         60.      “Cure Notice” means a notice of a proposed amount to be paid on account of a Cure Claim in
connection with an Executory Contract or Unexpired Lease to be assumed under the Plan pursuant to section 365 of
the Bankruptcy Code, which notice shall include: (a) procedures for objecting to proposed assumptions or assignments
of the applicable Executory Contracts or Unexpired Leases; (b) Cure Claims to be paid in connection therewith; and
(c) procedures for resolution by the Bankruptcy Court of any related disputes.

        61.        “Cure/Assumption Objection Deadline” means the date that is 14 days after Filing of the Schedule
of Assumed Executory Contracts and Unexpired Leases with the Plan Supplement and service of the Cure Notice;
provided that if any Executory Contract or Unexpired Lease is added to the Schedule of Assumed Executory Contracts
and Unexpired Leases after the filing of the initial Schedule of Assumed Executory Contracts and Unexpired Leases,
or an Executory Contract or Unexpired Lease proposed to be assumed by the Debtors or Reorganized Debtors is
proposed to be assigned to a third party after the filing of the initial Schedule of Assumed Executory Contracts and
Unexpired Leases, then the Cure/Assumption Objection Deadline with respect to such Executory Contract or
Unexpired Lease shall be the earlier of (a) 14 days after service of the amended Schedule of Assumed Executory
Contracts and Unexpired Leases with such modification and (b) the date of the scheduled Confirmation Hearing.

         62.     “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
any of the Debtors for liability of any current or former directors, managers, officers, and members.

        63.      “Debtors” means, collectively, each of the following: Extraction Oil & Gas, Inc.; XTR
Midstream, LLC; 7N, LLC; Mountaintop Minerals, LLC; 8 North, LLC; XOG Services, LLC; Extraction Finance
Corp.; Axis Exploration, LLC; Northwest Corridor Holdings, LLC; and Table Mountain Resources, LLC.

          64.     “Definitive Documents” means (a) the Plan; (b) the Confirmation Order; (c) any motion or other
pleadings related to the Plan or confirmation of the Plan and its exhibits; (d) the Disclosure Statement;
(e) the Disclosure Statement Order; (f) the other solicitation materials, including the motion seeking approval of the
solicitation procedures; (g) the DIP Facility Documents; (h) the DIP Orders and the motion seeking approval of the
same; (i) the Exit Facility Documents; (j) the operational First Day Pleadings and the orders approving the same;
(k) any other material pleadings or material motions the Debtors plan to file in connection with the Chapter 11 Cases,
and all orders sought pursuant thereto, including (i) any and all motions filed to assume, assume and assign, or reject
an executory contract or unexpired lease and the order or orders of the Bankruptcy Court approving such motions and
(ii) any and all motions seeking approval of a KEIP and/or KERP and the order or orders of the Bankruptcy Court
approving such motions (for the avoidance of doubt, the following are not material pleadings or material motions:



                                                          6
               Case 20-11548-CSS              Doc 1505         Filed 12/23/20         Page 11 of 67



ministerial notices and similar ministerial documents; retention applications; fee applications; fee statements; any
similar pleadings or motions relating to the retention or fees of any professional; statements of financial affairs and
schedules of assets and liabilities); (l) the Plan Supplement; (m) the New Common Shares Documents; (n) the New
Corporate Governance Documents and other organizational documents of Reorganized XOG and the Reorganized
Debtors; (o) the Equity Rights Offering Documents; (p) the Management Incentive Plan and related documents or
agreements; (q) the Registration Rights Agreement; and (r) such other agreements and documentation desired or
necessary to consummate and document the transactions contemplated by the Restructuring Support Agreement and
this Plan. Notwithstanding anything herein to the contrary, the Definitive Documents shall otherwise be in form and
substance reasonably acceptable to the Debtors, the Required Consenting Senior Noteholders, and the Majority
Lenders; provided that, as it relates to Definitive Documents (m) through (o), upon the Exit RBL Facility Lenders
providing firm commitments to the Debtors to fund the Exit RBL Facility, such reasonable consent right shall be held
by the Majority Exit RBL Facility Lenders and not the Majority Lenders; provided, further, that if any Holder of a
Revolving Credit Agreement Claim does not elect to participate in the Exit RBL Facility in accordance with Article
III.B.3.c(ii), such Holder shall have no consent rights hereunder; provided, further, that with respect to the Schedule
of Assumed Executory Contracts and Unexpired Leases and the Schedule of Rejected Executory Leases, the Majority
Lenders shall not have reasonable consent rights, but the DIP Lenders shall have consultation rights.

         65.      “DIP Agent” means Wells Fargo Bank, National Association, in its capacity as administrative agent
and collateral agent under the DIP Credit Agreement, and any successors and permitted assigns, in such capacity.

          66.      “DIP Claim” means any and all Claims against a Debtor arising under, derived from, based upon,
or related to the DIP Facility Documents.

        67.      “DIP Credit Agreement” means that certain Superpriority Senior Secured Debtor-in-Possession
Credit Agreement, dated as of June 16, 2020 (as amended by that certain Amendment No. 1 to Superpriority Senior
Secured Debtor-in-Possession Credit Agreement dated as of July 20, 2020), as may be amended, restated,
supplemented, or otherwise modified from time to time, by and among the XOG, as borrower, each subsidiary of the
borrower party thereto, as a guarantor, the DIP Agent, and the DIP Lenders.

          68.       “DIP Facility” means that certain $125 million superpriority senior secured debtor-in-possession
credit facility provided by the DIP Lenders on the terms of, and subject to the conditions set forth in, the DIP Facility
Documents, including the DIP Credit Agreement, and the DIP Orders.

        69.       “DIP Facility Documents” means, collectively, the DIP Credit Agreement and any amendments,
modifications, supplements thereto, as well as any related notes, certificates, agreements, security agreements,
documents and instruments (including any amendments, restatements, supplements, or modifications of any of the
foregoing) related to or executed in connection with the DIP Credit Agreement, in form and substance reasonably
acceptable to the Majority Lenders and the Required Consenting Senior Noteholders.

         70.      “DIP Lenders” means, collectively, the lenders from time to time party to the DIP Credit Agreement.

         71.      “DIP Orders” means, collectively, (i) the Interim Order (I) Authorizing the Debtors to (A) Obtain
Postpetition Financing and Superpriority Administrative Expense Claims, (III) Granting Adequate Protection,
(IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [Docket No. 94]
and (ii) the Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and Superpriority
Administrative Expense Claims, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay, and
(VI) Granting Related Relief [Docket No. 303].

         72.      “Disallowed” means, with respect to any Claim, a Claim or any portion thereof that: (a) has been
disallowed by a Final Order; (b) is listed in the Schedules as zero or as contingent, disputed, or unliquidated and as to
which no Proof of Claim or request for payment of an Administrative Claim has been timely Filed or deemed timely
Filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court
or otherwise deemed timely Filed under applicable law or the Plan; (c) is not listed in the Schedules and as to which
no Proof of Claim or request for payment of an Administrative Claim has been timely Filed or deemed timely Filed
with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court or



                                                           7
               Case 20-11548-CSS              Doc 1505         Filed 12/23/20         Page 12 of 67



otherwise deemed timely Filed under applicable law or the Plan; (d) has been withdrawn by agreement of the
applicable Debtor and the Holder thereof; or (e) has been withdrawn by the Holder thereof.

          73.      “Disbursing Agent” means the Debtors or the Reorganized Debtors, as applicable, or the Entity or
Entities selected by the Debtors or the Reorganized Debtors to make or facilitate distributions contemplated under the
Plan.

        74.       “Disclosure Statement” means the Disclosure Statement Relating to the Joint Plan of
Reorganization of Extraction Oil & Gas, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
[Docket No. 338], as may be amended, supplemented, or otherwise modified from time to time, including all exhibits
and schedules thereto and references therein that relate to the Plan, in form and substance reasonably acceptable to the
Required Consenting Senior Noteholders and the Majority Lenders.

         75.     “Disclosure Statement Order” means the Order (I) Approving the Adequacy of Information in the
Disclosure Statement, (II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms of Ballots
and Notices in Connection therewith, (IV) Scheduling Certain Dates with Respect thereto, and (V) Granting Related
Relief [Docket No. 1022], entered by the Bankruptcy Court approving the Disclosure Statement and the solicitations
procedures with respect to the Plan, in form and substance reasonably satisfactory to the Required Consenting Senior
Noteholders and the Majority Lenders.

         76.      “Disputed” means, with respect to any Claim, any Claim that is neither Allowed nor Disallowed.

        77.      “Disputed Claims Reserve” means an appropriate reserve in an amount to be determined by the
Reorganized Debtors, subject to the reasonable consent right of the Required Backstop Parties, the Required
Consenting Senior Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as applicable,
in accordance with Article I.A.64 herein, for distributions on account of Disputed Claims that are subsequently
Allowed after the Effective Date, in accordance with Article VII.D hereof. The Creditors’ Committee shall have
reasonable consent rights over the amount of the Disputed Claims Reserve solely to the extent it relates to Disputed
General Unsecured Claims.

         78.       “Distribution Record Date” means the date for determining which Holders of Allowed Claims or
Allowed Interests are eligible to receive distributions hereunder, which shall be (a) the Confirmation Date, (b) solely
in the event that one or more of the Participating AHG Members or their affiliates acquire any Class 6 Claim on or
before the Effective Date, for such acquired Class 6 Claim, the Effective Date, or (c) such other date as designated in
a Final Order of the Bankruptcy Court.

         79.      “DTC” means the Depository Trust Company.

          80.      “Effective Date” means, with respect to the Plan, the first date that is a Business Day on which:
(a) no stay of the Confirmation Order is in effect; (b) all conditions precedent specified in Article IX.A hereof have
been satisfied or waived (in accordance with Article IX.C); and (c) the Plan is declared effective.

         81.      “Elevation Parties” means Elevation Midstream, LLC and GSO EM Holdings LP.

        82.      “Enterprise Value” means the total enterprise value of the Reorganized Debtors as defined in the
Disclosure Statement.

         83.      “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

         84.      “Equity Rights Offering” means that certain rights offering(s) of New Common Shares to be issued
by Reorganized XOG in exchange for the Equity Rights Offering Amounts on the terms and conditions set forth in
the Restructuring Support Agreement and the Equity Rights Offering Documents.

        85.     “Equity Rights Offering Amount” means the GUC Equity Rights Offering Amount and the
Backstopped Equity Rights Offering Amount.



                                                           8
                Case 20-11548-CSS             Doc 1505        Filed 12/23/20         Page 13 of 67



         86.      “Equity Rights Offering Documents” means, collectively, the Backstop Commitment Agreement,
the Backstop Motion, the Backstop Order, any other order that approves the GUC Equity Rights Offering Procedures,
and any and all other agreements, documents, and instruments delivered or entered into in connection with the Equity
Rights Offering, including the Equity Rights Offering Procedures, which shall, in each respect, be reasonably
acceptable to the Debtors, the Required Backstop Parties, the Required Consenting Senior Noteholders, and the
Majority Lenders or the Majority Exit RBL Facility Lenders, as applicable, in accordance with Article I.A.64 herein.

        87.       “Equity Rights Offering Offerees” means, collectively, Backstop Parties and Holders of (i) Senior
Notes Claims, (ii) Existing Preferred Interests, (iii) Existing Common Interests, and (iv) General Unsecured Claims,
who are not Backstop Parties.

          88.      “Equity Rights Offering Participants” means, collectively, Holders of (i) Senior Notes Claims,
(ii) Existing Preferred Interests, (iii) Existing Common Interests, and (iv) General Unsecured Claims in each case, as
of the Backstopped Subscription Expiration Deadline or the GUC Subscription Expiration Deadline, as applicable,
who have duly subscribed for New Common Shares in accordance with the Equity Rights Offering Documents.

         89.   “Equity Rights Offering Procedures” means the Backstopped Equity Rights Offering Procedures
and the GUC Equity Rights Offering Procedures.

         90.      “Equity Rights Offering Shares” means the New Common Shares issued pursuant to the
Backstopped Equity Rights Offering and the GUC Equity Rights Offering, subject to dilution by the New Common
Shares to be issued in connection with the MIP Equity, the Backstop Commitment Premium, and the exercise of the
New Warrants.

         91.       “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case pursuant
to section 541 of the Bankruptcy Code.

         92.      “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) any statutory committee appointed in the Chapter 11 Cases and each of such
committee’s members; and (d) with respect to each of the foregoing Persons in clauses (a) through (c), such Person’s
board members, financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
and other professionals, each in their respective capacities as such.

        93.       “Executory Contract” means a contract to which one or more of the Debtors is a party that is subject
to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

          94.      “Existing Common Interests” means, collectively, all Interests in XOG arising from or related to the
shares of the class of common stock of XOG that existed immediately prior to the Effective Date, including any
restricted stock of XOG that vests prior to the Effective Date.

         95.     “Existing Common Interest Subscription Rights” means the non-certificated rights to be distributed
to each Holder of Existing Common Interests that will enable each Holder thereof to purchase its Pro Rata share of
1.5% of New Common Shares in the Backstopped Equity Rights Offering Amount, subject to dilution by the New
Common Shares to be issued in connection with the MIP Equity, the Backstop Commitment Premium, and the exercise
of the New Warrants, at a 35% discount to Plan Equity Value, pursuant to the terms of the Equity Rights Offering
Procedures, the Backstop Commitment Agreement, and the other Equity Rights Offering Documents.

          96.     “Existing Interests” means, collectively, the Existing Common Interests and the Existing Preferred
Interests.

        97.     “Existing Interests Equity Allocation” means New Common Shares in an amount equal to 3% of all
New Common Shares, subject to dilution by the New Common Shares to be issued in connection with the MIP Equity,
the Backstop Commitment Premium, any Equity Rights Offering Shares, and the exercise of the New Warrants.




                                                          9
                Case 20-11548-CSS               Doc 1505          Filed 12/23/20         Page 14 of 67



         98.       “Existing Preferred Interests” means, collectively, all Interests in XOG arising from or related to
the shares of the Series A Convertible Preferred Stock, $0.01 par value, of XOG that existed immediately prior to the
Effective Date.

         99.     “Existing Preferred Interest Subscription Rights” means the non-certificated rights to be distributed
to each Holder of Existing Preferred Interests that will enable each Holder thereof to purchase its Pro Rata share of
1.5% of New Common Shares in the Backstopped Equity Rights Offering Amount, subject to dilution by the New
Common Shares to be issued in connection with the MIP Equity, the Backstop Commitment Premium, and the exercise
of the New Warrants, at a 35% discount to Plan Equity Value, pursuant to the terms of the Equity Rights Offering
Procedures, the Backstop Commitment Agreement, and the other Equity Rights Offering Documents.

         100.      “Exit Facility” means, collectively, the Exit RBL Facility and the Exit Term Facility (if any).

         101.    “Exit Facility Agent” means the financing institution identified in the Plan Supplement in its
capacity as administrative agent and collateral agent under either the (i) Exit RBL Credit Agreement or (ii) Exit Term
Credit Agreement, and any successors and permitted assigns, in such capacity.

         102.     “Exit Facility Agent/Lender Fees and Expenses” means the reasonable and documented fees and
expenses incurred by the Exit Facility Agent and the Exit RBL Facility Lenders, pursuant to the terms of their
respective engagement letters related to the Restructuring Transactions and not previously paid by, or on behalf of,
the Debtors. All of the aforementioned fees shall be deemed reasonable for all purposes hereunder.

         103.   “Exit Facility Documents” means, collectively, the Exit RBL Facility Documents and the Exit Term
Facility Documents.

         104.      “Exit Facility Lenders” means the lenders from time to time under the Exit Facility.

         105.     “Exit RBL Credit Agreement” means that certain credit agreement evidencing the Exit RBL Facility
in accordance with the terms, and subject in all respects to the conditions, set forth in the Plan, in form and substance
acceptable to the Exit RBL Facility Agent and the Exit RBL Facility Lenders, and in form and substance reasonably
acceptable to the Required Consenting Senior Noteholders and the Majority Lenders.

         106.     “Exit RBL Facility” means that certain revolving credit facility, to be provided to the Debtors or
Reorganized Debtors, as applicable, pursuant to the Exit RBL Facility Documents, and otherwise in accordance with
the terms, and subject in all respects to the conditions, set forth in the Plan.

         107.     “Exit RBL Facility Agent” means the financing institution identified in the Plan Supplement in its
capacity as administrative agent and collateral agent under the Exit RBL Credit Agreement, and any successors and
permitted assigns, in such capacity.

          108.      “Exit RBL Facility Documents” means, collectively, the Exit RBL Credit Agreement and all other
agreements, documents, and instruments delivered or entered into in connection with the Exit RBL Facility, including
any guarantee agreements, pledge and collateral agreements, intercreditor agreements, subordination agreements, fee
letters, and other security documents, each in form and substance acceptable to the Exit RBL Facility Agent and the
Exit RBL Facility Lenders, and in form and substance reasonably acceptable to the Required Consenting Senior
Noteholders and the Majority Lenders.

         109.      “Exit RBL Facility Lenders” means the lenders from time to time under the Exit RBL Facility.

          110.       “Exit Term Credit Agreement” means that certain credit agreement evidencing the Exit Term
Facility, if any, in accordance with the terms, and subject in all respects to the conditions, set forth in the Plan, in form
and substance acceptable to the Exit Term Facility Agent and in form and substance reasonably acceptable to the
Required Consenting Senior Noteholders and the Majority Lenders.




                                                             10
                Case 20-11548-CSS             Doc 1505          Filed 12/23/20        Page 15 of 67



        111.     “Exit Term Facility” means that certain term loan credit facility, if any, to be provided to the Debtors
or Reorganized Debtors, as applicable, pursuant to the Exit Term Loan Term Sheet and other Exit Term Facility
Documents, and otherwise in accordance with the terms, and subject in all respects to the conditions, set forth in the
Plan.

         112.     “Exit Term Facility Agent” means the financing institution identified in the Plan Supplement in its
capacity as administrative agent and collateral agent under the Exit Term Credit Agreement, if any, and any successors
and permitted assigns, in such capacity.

         113.    “Exit Term Facility Documents” means collectively, the Exit Term Credit Agreement, the Exit Term
Loan Term Sheet, and all other agreements, documents, and instruments delivered or entered into in connection with
the Exit Term Facility, if any, including any guarantee agreements, pledge and collateral agreements, intercreditor
agreements, subordination agreements, fee letters, and other security documents, each in form and substance
acceptable to the Exit Term Facility Agent, and in form and substance reasonably acceptable to the Required
Consenting Senior Noteholders and the Majority Lenders.

         114.     “Exit Term Loans” means the term loans to be issued under the Exit Term Facility.

        115.     “Exit Term Loan Term Sheet” means a term sheet describing the material terms of the Exit Term
Loans, which shall be in form and substance reasonably acceptable to the Debtors, the Required Consenting Senior
Noteholders, and the Majority Lenders.

       116.    “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date,
compounded annually.

         117.     “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the Bankruptcy
Court or, with respect to the filing of a Proof of Claim, the Claims, Noticing, and Solicitation Agent.

          118.    “Final Order” means: (a) an order or judgment of the Bankruptcy Court, as entered on the docket
in any Chapter 11 Case (or any related adversary proceeding or contested matter) or the docket of any other court of
competent jurisdiction; or (b) an order or judgment of any other court having jurisdiction over any appeal from (or
petition seeking certiorari or other review of) any order or judgment entered by the Bankruptcy Court (or any other
court of competent jurisdiction, including in an appeal taken) in the Chapter 11 Case (or in any related adversary
proceeding or contested matter), in each case that has not been reversed, stayed, modified, or amended, and as to
which the time to appeal, or seek certiorari or move for a new trial, reargument, or rehearing has expired according to
applicable law and no appeal or petition for certiorari or other proceedings for a new trial, reargument, or rehearing
has been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may
be timely Filed has been withdrawn or resolved by the highest court to which the order or judgment was appealed or
from which certiorari was sought or the new trial, reargument, or rehearing shall have been denied, resulted in no
modification of such order, or has otherwise been dismissed with prejudice; provided that the possibility a motion
under Rules 59 or 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules (or
any analogous rules applicable in another court of competent jurisdiction), the Local Bankruptcy Rules of the
Bankruptcy Court or sections 502(j) or 1144 of the Bankruptcy Code, may be filed relating to such order shall not
prevent such order from being a Final Order.

        119.     “First Day Pleadings” means the “first-day” pleadings that the Debtors made upon or shortly
following the commencement of the Chapter 11 Cases, including any proposed orders to approve such first-day
pleadings; provided that operational “first-day” pleadings and the orders approving the same shall be in form and
substance reasonably acceptable to the Required Consenting Senior Noteholders.

         120.     “General Unsecured Claim” means any Claim against a Debtor that is not Secured and is not:
(a) an Administrative Claim; (b) a Secured Tax Claim; (c) an Other Secured Claim; (d) a Priority Tax Claim;
(e) an Other Priority Claim; (f) a DIP Claim; (g) a Professional Fee Claim; (h) a Revolving Credit Agreement Claim;
(i) a Senior Notes Claim; (j) a Trade Claim; (k) an Intercompany Claim; or (l) a Section 510(b) Claim. For the
avoidance of doubt, all (i) Claims resulting from the rejection of Executory Contracts and Unexpired Leases,



                                                           11
                Case 20-11548-CSS             Doc 1505         Filed 12/23/20        Page 16 of 67



(ii) Claims that are not Secured resulting from litigation against one or more of the Debtors, and (iii) Claims held by
an ordinary course trade vendor of the Debtors against any of the Debtors on account of ordinary course goods and/or
services provided to any of the Debtors, but on account of which such vendor is not entitled to assert a lien under
applicable state law, are General Unsecured Claims.

        121.   “Governing Body” means the board of directors, board of managers, manager, general partner,
investment committee, special committee, or such similar governing body of an Entity (including the board of directors
of XOG).

         122.     “Governmental Unit” shall have the meaning set forth in section 101(27) of the Bankruptcy Code.

          123.      “GUC Cash Out Election” means the right of Holders of Allowed General Unsecured Claims to
affirmatively elect to receive, in lieu of their Pro Rata share of the GUC Subscription Rights, Cash in an amount equal
to their Pro Rata share of $17.5 million (which represents 65% of the total value of the GUC Subscription Rights as
set forth in the Disclosure Statement), or such higher amount as agreed upon by the Debtors, the Required Consenting
Senior Noteholders, the Required Backstop Parties, and the Creditors’ Committee.

       124.      “GUC Cash Out Holders” means Holders of General Unsecured Claims who have made the GUC
Cash Out Election.

          125.    “GUC Equity Rights Offering” means that certain rights offering of New Common Shares to be
issued by Reorganized XOG in exchange for the GUC Equity Rights Offering Amount on the terms and conditions
set forth in the Backstop Commitment Agreement, the other Equity Rights Offering Documents, this Plan, and the
Plan Supplement.

       126.      “GUC Equity Rights Offering Amount” shall be $50 million, or such higher amount as agreed upon
by the Debtors, Required Backstop Parties, the Required Consenting Senior Noteholders, and the Creditors’
Committee, each in their sole discretion and as set forth in the Plan Supplement.

         127.      “GUC Equity Rights Offering Procedures” means those certain rights offering procedures with
respect to the GUC Equity Rights Offering, filed pursuant to the Plan Supplement and approved by the Confirmation
Order, which rights offering procedures shall be set forth in the Equity Rights Offering Documents and consistent in
all respects with, and shall otherwise be in form and substance reasonably acceptable to the Debtors, the Required
Backstop Parties, the Required Consenting Senior Noteholders, the Creditors’ Committee, and the Majority Lenders
or the Majority Exit RBL Facility Lenders, as applicable, in accordance with Article I.A.64 herein, which shall not
provide for any oversubscription rights unless otherwise agreed upon by the Debtors, the Required Backstop Parties,
the Required Consenting Senior Noteholders, the Creditors’ Committee, and the Majority Lenders or the Majority
Exit RBL Facility Lenders, as applicable, in accordance with Article I.A.64 herein, each in their sole discretion.

         128.    “GUC Equity Rights Offering Shares” means the New Common Shares issued pursuant to the GUC
Equity Rights Offering, subject to dilution by the New Common Shares to be issued in connection with the MIP
Equity, the Backstop Commitment Premium, and the exercise of the New Warrants.

         129.     “GUC Estimation Order” means an order entered by the Bankruptcy Court, reasonably acceptable
to the Required Consenting Senior Noteholders and the Creditors’ Committee, which shall determine the aggregate
amount as well as the individualized amounts of Allowed General Unsecured Claims and which amount shall
constitute a maximum limitation on such Allowed General Unsecured Claims for all purposes under the Plan,
including for purposes of distributions, discharge, and participation in the GUC Equity Rights Offering.

        130.     “GUC Subscription Expiration Deadline” has the meaning ascribed to such term in the GUC Equity
Rights Offering Procedures.

         131.     “GUC Subscription Rights” means the non-certificated and non-transferrable rights to be distributed
to each Holder of General Unsecured Claims that will enable each Holder thereof to irrevocably purchase its Pro Rata
share of New Common Shares in the GUC Equity Rights Offering Amount, subject to dilution by the New Common



                                                          12
                 Case 20-11548-CSS             Doc 1505         Filed 12/23/20         Page 17 of 67



Shares to be issued in connection with the MIP Equity, the Backstop Commitment Premium, and the exercise of the
New Warrants, at a 35% discount to Plan Equity Value, pursuant to the terms of the Equity Rights Offering Procedures,
the Backstop Commitment Agreement, and the other Equity Rights Offering Documents, which shall not provide for
any oversubscription rights unless otherwise agreed upon by the Debtors, the Required Backstop Parties, the Required
Consenting Senior Noteholders, the Creditors’ Committee, and the Majority Lenders or the Majority Exit RBL Facility
Lenders, as applicable, in accordance with Article I.A.64 herein, each in their sole discretion.

          132.     “Holder” means an Entity holding a Claim or Interest, as applicable.

          133.     “Houlihan Lokey” means Houlihan Lokey Capital, Inc.

         134.     “Indenture Trustee” means, collectively, any indenture trustee, collateral trustee, or other trustee or
similar entity under the Senior Notes Indentures.

          135.      “Indenture Trustee Fees” means the compensation, fees, expenses, disbursements, and indemnity
claims of the Indenture Trustee, including, without limitation, any fees, expenses, and disbursements of attorneys,
advisors, or agents retained or utilized by the Indenture Trustee, whether prior to or after the Petition Date and whether
prior to or after the Effective Date.

         136.     “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests that
is impaired within the meaning of section 1124 of the Bankruptcy Code.

          137.     “Indemnification Obligations” has the meaning set forth in Article V.D

         138.     “Intercompany Claim” means any Claim held by a Debtor or a Debtor’s Affiliate against a Debtor
or a Debtor’s Affiliate.

         139.    “Intercompany Interest” means, other than an Interest in XOG, an Interest in one Debtor held by
another Debtor or a Debtor’s Affiliate.

          140.     “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in any
Debtor.

        141.     “Interim Compensation Order” means the Order (I) Establishing Procedures for Interim
Compensation and Reimbursement of Expenses for Retained Professionals and (II) Granting Related Relief
[Docket No. 270] (as amended, modified, or supplemented from time to time in accordance with the terms thereof).

          142.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as amended from
time to time, as applicable to the Chapter 11 Cases.

          143.     “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

          144.     “Litigation Agent” has the meaning ascribed to it in Article IV.F.6 herein.

         145.    “Majority DIP Lenders” means, at the relevant date, the DIP Lenders having exposure and unused
commitments representing greater than fifty and one-hundredth percent (50.01%) of the sum of all exposure
outstanding and unused commitments at such time (subject to customary defaulting lender limitations) under the DIP
Credit Agreement.

         146.      “Majority Exit RBL Facility Lenders” means, collectively, (a) the Exit RBL Facility Agent and (b) at
the relevant date, the Exit RBL Facility Lenders having exposure and unused commitments representing greater than
fifty and one-hundredth percent (50.01%) of the sum of all exposure outstanding and unused commitments at such
time (subject to customary defaulting lender limitations) under the Exit RBL Facility.




                                                           13
              Case 20-11548-CSS              Doc 1505        Filed 12/23/20        Page 18 of 67



        147.    “Majority Lenders” means, collectively, (a) the Majority DIP Lenders, (b) the Majority Revolving
Credit Agreement Lenders, and (c) the Agents.

         148.      “Majority Revolving Credit Agreement Lenders” means the Revolving Credit Agreement Lenders
having exposure and unused commitments representing greater than fifty and one-hundredth percent (50.01%) of the
sum of all exposure outstanding and unused commitments as of the Petition Date (subject to customary defaulting
lender limitations) under the Revolving Credit Agreement.

         149.      “Management Incentive Plan” means the post-emergence management incentive plan to be
implemented with respect to Reorganized XOG by the New Board, as applicable, on or as soon as reasonably
practicable after the Effective Date, which shall be in form and substance reasonably acceptable to the Required
Consenting Senior Noteholders and the Majority Lenders and set forth in the Plan Supplement.

          150.    “Midstream 9019 Orders” means, collectively, (i) the Order (I) Approving the Settlement By and
Among the Debtors and Elevation Midstream, LLC and GSO EM Holdings LP, (II) Authorizing Extraction Oil & Gas,
Inc. to Assume Certain Executory Contracts, as Amended and Restated, with Elevation Midstream, LLC, and
(III) Granting Related Relief [Docket No. 1274], (ii) the Order (I) Approving the Settlement By and Among the
Debtors and REP Processing, LLC, (II) Authorizing Extraction Oil & Gas, Inc. to Enter Into that Certain Midstream
Contract, as Amended, with REP Processing, LLC, and Perform Thereunder, and (III) Granting Related Relief
[Docket No. 1462], (iii) the Order (I) Approving (A) the Settlement By and Among the Debtors and Rocky Mountain
Midstream LLC, (II) Authorizing the Assumption of Certain Executory Contracts, as Amended and Restated, with
Rocky Mountain Midstream LLC, and (III) Granting Related Relief [Docket No. 1463], (iv) the Order (I) Approving
the Settlement By and Among the Debtors and Grand Mesa Pipeline, LLC, (II) Authorizing the Debtors to Enter Into
and Assume the Supply Agreement with NGL Crude Logistics, LLC, and (III) Granting Related Relief
[Docket No. 1464], and (v) the order approving the commercial settlement term sheet by and among the Debtors and
the PRM Parties pursuant to Bankruptcy Rule 9019.

        151.   “Midstream Parties” means, collectively, Grand Mesa Pipeline, LLC and Rocky Mountain
Midstream LLC.

         152.      “Midstream Settlement” means the global settlement between the Midstream Parties, the
Participating AHG Members, the Consenting Senior Noteholders, the Backstop Parties, and the Debtors, substantially
on the terms set forth in Article IV.C herein.

          153.      “Midstream Settlement Payment” means Cash payments in the aggregate amount of $47 million to
be made by the Debtors in the applicable amounts to the applicable Midstream Parties on the Effective Date pursuant
to the terms of the Plan, the Share Purchase Agreement, and the Midstream Settlement, which amounts shall be subject
to the consent of the Required Consenting Noteholders, the Required Backstop Parties, the Participating AHG
Members, the Debtors, and, solely with respect to the portion of the Midstream Settlement Payment to be paid to such
party, each Midstream Party, unless such Midstream Settlement Payment, or portion thereof, was made prior to the
Effective Date pursuant to the applicable Midstream 9019 Orders.

         154.     “Midstream Settlement Transaction Term Sheet” means that certain settlement and transaction term
sheet, by and among the Debtors, the Participating AHG Members, and the applicable Midstream Party, providing
for, among other things, the Allowed Midstream Claim and the Midstream Settlement Payment, a copy of which shall
be provided to the Creditors’ Committee on a professional eyes’ only basis.

         155.     “MIP Equity” means the restricted stock units, options, New Common Shares, or other rights, as
applicable, exercisable, exchangeable, or convertible into New Common Shares representing up to 10% of the New
Common Shares, determined on a fully diluted and fully distributed basis and assuming the exercise of all of the New
Warrants, which is reserved for distribution to participants in the Management Incentive Plan.

        156.      “New Board” means the initial board of directors of Reorganized XOG as of the Effective Date, to
be appointed in accordance with the Plan and the New Corporate Governance Documents, which will consist of (a)




                                                        14
                Case 20-11548-CSS             Doc 1505         Filed 12/23/20         Page 19 of 67



the chief executive officer of the Reorganized Debtors and (b) the other directors selected by the Required Consenting
Senior Noteholders, whose identities shall be disclosed in the Plan Supplement.

         157.     “New Common Shares” means the common stock or common equity of Reorganized XOG to be
issued on the Effective Date.

         158.     “New Common Shares Documents” means any and all documentation required to implement, issue,
and distribute the New Common Shares, including a Registration Rights Agreement, which shall have customary
terms for transactions of the type set forth in the Restructuring Term Sheet and shall be in form and substance
reasonably acceptable to the Required Consenting Senior Noteholders, the Debtors, and the Majority Lenders or the
Majority Exit RBL Facility Lenders, as applicable, in accordance with Article I.A.64 herein.

         159.     “New Corporate Governance Documents” means the organizational and governance documents for
the Reorganized Debtors and any subsidiaries thereof, including, as applicable, the certificates or articles of
incorporation, certificates of formation or certificates of limited partnership, bylaws, limited liability company
agreements, or limited partnership agreements, stockholder or shareholder agreements, or other similar organizational
documents, as applicable, which shall be in form and substance acceptable to the Required Backstop Parties, the
Required Consenting Senior Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as
applicable, in accordance with Article I.A.64 herein.

         160.     “New Warrants” means, collectively, the Tranche A Warrants and the Tranche B Warrants.

        161.    “New Warrants Agreements” means, collectively, the Tranche A Warrants Agreement and the
Tranche B Warrants Agreement.

         162.  “Other Equity Interests” means all Interests in XOG other than Existing Preferred Interests and
Existing Common Interests.

         163.     “Other Priority Claim” means any Claim against a Debtor entitled to priority in right of payment
under section 507(a) of the Bankruptcy Code, other than: (a) an Administrative Claim; or (b) a Priority Tax Claim, to
the extent such Claim has not already been paid during the Chapter 11 Cases.

         164.    “Other Secured Claim” means any Secured Claim against a Debtor that is not: (a) a DIP Claim;
(b) a Revolving Credit Agreement Claim; or (c) a Secured Tax Claim.

         165.    “Participating AHG Members” means members of the Ad Hoc Noteholder Group that are parties to
the Share Purchase Agreement.

         166.     “Paul, Weiss” means Paul, Weiss, Rifkind, Wharton & Garrison LLP.

         167.     “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy Code.

         168.     “Petition Date” means June 14, 2020.

         169.     “Plan” means this joint chapter 11 plan, as it may be amended or supplemented from time to time,
including all exhibits, schedules, supplements, appendices, annexes, and attachments thereto, as may be altered,
amended, supplemented, or otherwise modified from time to time in accordance with Article X.A hereof and the
Restructuring Support Agreement, including the Plan Supplement (as altered, amended, supplemented, or otherwise
modified from time to time), which is incorporated herein by reference and made part of the Plan as if set forth herein,
in form and substance reasonably acceptable to the Required Consenting Senior Noteholders and the Majority Lenders.

          170.     “Plan Equity Value” means the value of the New Common Shares as of the Effective Date,
calculated using the midpoint of the estimated range of Enterprise Value as defined in the Disclosure Statement, less
(a) net debt outstanding as of the Effective Date, pro forma for the equity investment on account of the Rights Offering
and any exit related cash adjustments under the Plan, and (b) after deducting adjusted net working capital obligations



                                                          15
                Case 20-11548-CSS             Doc 1505         Filed 12/23/20         Page 20 of 67



calculated as of the Effective Date; provided that solely for purposes of the Equity Rights Offering, “Plan Equity
Value” shall mean the lesser of (y) the value derived from the preceding calculation and (z) $641 million; provided,
further, that the Creditors’ Committee reserves its right to object if the Plan Equity Value applicable to the Equity
Rights Offering calculated based on the formula set forth herein is at an amount higher than $641 million that implies
a discount to the Plan Equity Value greater than 35% for purposes of the Equity Rights Offering.

          171.     “Plan Supplement” means the compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan (in each case, as may thereafter be amended, supplemented, or otherwise modified
from time to time in accordance with the terms of the Restructuring Support Agreement, the Plan, the Bankruptcy
Code, the Bankruptcy Rules, and applicable law), each of which shall be in form and substance reasonably acceptable
to the Required Consenting Senior Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders,
as applicable, in accordance with Article I.A.64 herein, to be Filed by the Debtors with the Bankruptcy Court by the
earlier of (a) 14 days before the Confirmation Hearing or (b) 7 days prior to the objection deadline, or such later date
as may be approved by the Bankruptcy Court, and additional documents Filed with the Bankruptcy Court prior to the
Effective Date as amendments to the Plan Supplement. The Plan Supplement may include the following, as applicable:
(a) the New Corporate Governance Documents; (b) the Schedule of Assumed Executory Contracts and Unexpired
Leases; (c) the Schedule of Rejected Executory Contracts and Unexpired Leases; (d) a list of retained Causes of
Action; (e) the identities of the members of the New Board, as applicable, and the officers of the Reorganized Debtors,
if any, including information required to be disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code;
(f) the Exit Facility Documents; (g) the Registration Rights Agreement; (h) the GUC Equity Rights Offering
Documents; (i) the Management Incentive Plan; (j) the New Warrants Agreements; and (k) any and all other
documentation necessary to effectuate the Restructuring Transactions or that is contemplated under the Plan. The
Debtors, with the reasonable consent of the Required Consenting Noteholders and the Majority Lenders or the
Majority Exit RBL Facility Lenders, as applicable, in accordance with Article I.A.64 herein, shall have the right to
amend the documents contained in, and exhibits to, the Plan Supplement through the Effective Date in accordance
with Article X of the Plan, the Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement
(including any consent right in favor of the Consenting Senior Noteholders).

         172.     “Prepetition Secured Claim” shall have the meaning set forth in the DIP Orders.

         173.     “Priority Claims” means, collectively, Priority Tax Claims and Other Priority Claims.

         174.      “Priority Tax Claim” means any Claim of a Governmental Unit against a Debtor of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

         175.     “PRM Parties” means, collectively, Platte River Midstream, LLC and DJ South Gathering, LLC.

         176.     “Professional” means an Entity employed pursuant to a Bankruptcy Court order in accordance with
sections 327 or 1103 of the Bankruptcy Code and to be compensated for services rendered before or on the Effective
Date, pursuant to sections 327, 328, 329, 330, 331 or 503(b) of the Bankruptcy Code.

         177.     “Professional Fee Claims” means all Administrative Claims for the compensation of Professionals
and the reimbursement of expenses incurred by such Professionals through and including the Confirmation Date to
the extent such fees and expenses have not been previously paid.

          178.     “Professional Fee Escrow Account” means an interest-bearing account in an amount equal to the
total Professional Fee Reserve Amount funded by the Reorganized Debtors on the Effective Date.

         179.     “Professional Fee Reserve Amount” means the aggregate amount of Professional Fee Claims that
the Professionals estimate they have incurred or will incur in rendering services to the Debtors prior to and as of the
Effective Date, which estimates Professionals shall deliver to the Debtors as set forth in Article II.B.3 of this Plan.

         180.     “Proof of Claim” means a proof of Claim or Interest Filed in the Chapter 11 Cases.




                                                          16
               Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 21 of 67



        181.    “Pro Rata” means the proportion that an Allowed Claim in a particular Class bears to the aggregate
amount of Allowed Claims in that Class, or the proportion that Allowed Claims in a particular Class bear to the
aggregate amount of Allowed Claims in a particular Class and other Classes entitled to share in the same recovery as
such Allowed Claim under the Plan.

         182.     “Registration Rights Agreement” means the agreement providing registration rights to the
Consenting Senior Noteholders, their Affiliates, and any other holders of 10% or more of the New Common Shares,
in each case, with respect to the New Common Shares, in form and substance reasonably acceptable to the Required
Consenting Senior Noteholders.

          183.      “Reinstated” or “Reinstatement” means, with respect to Claims or Interests, that the Claim or
Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.

         184.      “Related Party” means, each of, and in each case in its capacity as such, current and former directors,
managers, officers (with the exception of the Buyback Investigation Party), investment committee members, special
or other committee members, members of any Governing Body, equity holders (regardless of whether such interests
are held directly or indirectly), affiliated investment funds or investment vehicles, managed accounts or funds,
predecessors, participants, successors, assigns, subsidiaries, Affiliates, partners, limited partners, general partners,
principals, members, management companies, fund advisors or managers, employees, agents, trustees, advisory board
members, financial advisors, attorneys (including any other attorneys or professionals retained by any current or
former director or manager in his or her capacity as director or manager of an Entity), accountants, investment bankers,
consultants, representatives, and other professionals and advisors and any such person’s or Entity’s respective heirs,
executors, estates, and nominees.

         185.      “Released Party” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the Consenting Senior Noteholders; (d) the Ad Hoc Noteholder Group and each of
its members; (e) each Indenture Trustee; (f) the Backstop Parties; (g) the DIP Agent and the DIP Lenders; (h) the
Revolving Credit Agreement Agent and the Revolving Credit Agreement Lenders; (i) the Exit Facility Agent and the
Exit Facility Lenders; (j) the Creditors’ Committee; (k) any Releasing Party; and (l) with respect to each of the
foregoing Persons in clauses (a) through (k), such Person’s Related Parties; provided, however, that any Holder of a
Claim or Interest that opts out of the releases in the Plan shall not be a Released Party.

          186.      “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the holders of
all Claims or Interests who vote, or are deemed, to accept the Plan; (b) the holders of all Claims or Interests whose
vote to accept or reject the Plan is solicited but who do not vote either to accept or to reject the Plan; (c) the holders
of all Claims or Interests who vote, or are deemed, to reject the Plan but do not opt out of granting the releases set
forth therein; (d) the holders of all Claims and Interests who were given notice of the opportunity to opt out of granting
the releases set forth therein but did not opt out; (e) all other holders of Claims and Interests to the maximum extent
permitted by law; (f) the Midstream Parties; (g) the Elevation Parties; (h) upon entry of the order approving the
commercial settlement term sheet by and among the Debtors and the PRM Parties, the PRM Parties; (i) the Released
Parties; and (j) with respect to each of the foregoing Persons in clauses (a) through (h), such Person’s Related Parties.

         187.      “Reorganized Debtors” means the Debtors, or any successor or assign thereto, by merger,
consolidation, reorganization, or otherwise, in the form of a corporation, limited liability company, partnership, or
other form, as the case may be, on and after the Effective Date, including Reorganized XOG.

         188.      “Reorganized XOG” means either: (a) XOG, as reorganized pursuant to and under the Plan, or any
successor or assign thereto, by merger, amalgamation, consolidation, or otherwise, on or after the Effective Date, or
(b) a new corporation or limited liability company that may be formed to, among other things, directly or indirectly
acquire substantially all of the assets and/or stock of the Debtors in the Chapter 11 Cases and issue the New Common
Shares to be distributed pursuant to the Plan.

          189.     “Required Backstop Parties” means, as of the relevant date, the Backstop Parties then holding
greater than sixty-six and sixty-seven-hundredth percent (66.67%) of the aggregate Backstop Caps that are held by all
Backstop Caps as of such date.



                                                           17
                Case 20-11548-CSS             Doc 1505         Filed 12/23/20        Page 22 of 67



        190.     “Required Consenting Senior Noteholders” means, as of the relevant date, the Consenting Senior
Noteholders then holding greater than fifty and one-hundredth percent (50.01%) of the aggregate outstanding principal
amount of Senior Notes Claims that are held by all Consenting Senior Noteholders subject to the Restructuring Support
Agreement as of such date.

         191.    “Restructuring” means the restructuring of the Debtors pursuant to the terms of the Plan and the
Restructuring Support Agreement.

          192.      “Restructuring Support Agreement” means that certain Restructuring Support Agreement, made and
entered into as of June 15, 2020, including all exhibits thereto (including the Restructuring Term Sheet), by and among
the Debtors and the Consenting Senior Noteholders party thereto from time to time, as such may be amended from
time to time in accordance with its terms.

        193.   “Restructuring Term Sheet” means that certain term sheet attached as Exhibit B to the Restructuring
Support Agreement.

         194.      “Restructuring Transactions” means those mergers, amalgamations, consolidations, arrangements,
continuances, restructurings, transfers, conversions, dispositions, liquidations, dissolutions, or other corporate
transactions that the Debtors reasonably determine to be necessary to implement the Restructuring, as described in
more detail in Article IV.B herein.

         195.     “Retained Causes of Action List” means a list of all retained Claims and Causes of Action of the
Debtors, identified in the Plan Supplement.

        196.      “Revolving Credit Agreement” means that certain Amended and Restated Credit Agreement, dated
as of August 16, 2017, as amended, restated, modified, or otherwise supplemented from time to time, by and among
XOG, as the borrower, the lenders from time to time party thereto, and the Revolving Credit Agreement Agent.

          197.    “Revolving Credit Agreement Agent” means Wells Fargo Bank, National Association, in its capacity
as administrative agent under the Revolving Credit Agreement, and any successors and permitted assigns, in such
capacity.

        198.       “Revolving Credit Agreement Claim” means any Claim against a Debtor arising under, derived from,
based on, or related to the Revolving Credit Agreement or the Revolving Credit Facility.

       199.    “Revolving Credit Agreement Lenders” means, collectively, Holders of Revolving Credit
Agreement Claims.

         200.     “Revolving Credit Agreement Lender Fees and Expenses” means the reasonable and documented
fees and expenses incurred by the Revolving Credit Agreement Representatives, whether prepetition or postpetition,
pursuant to the terms of their respective engagement letters related to the Restructuring Transactions, and not
previously paid by, or on behalf of, the Debtors, which, for the avoidance of doubt, include (i) the reasonable and
documented fees and expenses of Bracewell LLP and (ii) the reasonable and documented fees and expenses of FTI
Consulting. All of the aforementioned fees shall be deemed reasonable for all purposes hereunder.

         201.     “Revolving Credit Agreement Representatives” means Bracewell LLP and FTI Consulting.

        202.      “Revolving Credit Facility” means that certain prepetition senior secured revolving credit facility
provided for under the Credit Agreement.

          203.     “Revolving Credit Facility Documents” means the Revolving Credit Agreement and all other
agreements, documents, instruments, and amendments related thereto, including any guaranty agreements, pledge and
collateral agreements, UCC financing statements, or other perfection documents, subordination agreements, fee
letters, and any other security agreements.




                                                          18
                Case 20-11548-CSS              Doc 1505         Filed 12/23/20         Page 23 of 67



         204.     “Rolled Up Obligations” shall have the meaning set forth in the DIP Orders.

          205.     “Royalty and Working Interests” means the cost-bearing working interests granting the holder
thereof the right to exploit oil and gas and associated hydrocarbons, and the non-cost-bearing royalties and mineral
interests in the production of hydrocarbons, but, in each case, only to the extent that the applicable interest is
considered an interest in real property under applicable law.

        206.     “Schedule of Assumed Executory Contracts and Unexpired Leases” means the schedule (including
any amendments or modifications thereto), if any, of the Executory Contracts and Unexpired Leases to be assumed or
assumed and assigned by the Debtors or the Reorganized Debtors, as applicable, pursuant to the Plan, as set forth in
the Plan Supplement, as amended by the Debtors, in consultation with the DIP Lenders, from time to time in
accordance with the Plan, and which shall be in form and substance acceptable to the Required Consenting Senior
Noteholders.

         207.    “Schedule of Rejected Executory Contracts and Unexpired Leases” means the schedule (including
any amendments or modifications thereto), if any, of the Executory Contracts and Unexpired Leases to be rejected by
the Debtors pursuant to the Plan, as set forth in the Plan Supplement, as amended by the Debtors, in consultation with
the DIP Lenders, from time to time in accordance with the Plan, and which shall be in form and substance acceptable
to the Required Consenting Senior Noteholders.

        208.    “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases, and statements of financial affairs Filed by the Debtors pursuant to section 521 of
the Bankruptcy Code and in substantial accordance with the Official Bankruptcy Forms, as the same may have been
amended, modified, or supplemented from time to time.

         209.     “SEC” means the United States Securities and Exchange Commission.

        210.    “Section 510(b) Claim” means any Claim subject to subordination under section 510(b) of the
Bankruptcy Code.

         211.      “Secured” means, when referring to a Claim: (a) secured by a Lien on property in which any of the
Debtors has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by reason of a
Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of
the value of the applicable Holder’s interest in the applicable Debtor’s interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) Allowed pursuant to the Plan, or separate order of the Bankruptcy Court, as a secured claim.

          212.     “Secured Tax Claim” means any Secured Claim against any of the Debtors that, absent its secured
status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for penalties.

         213.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, together with the rules
and regulations promulgated thereunder, as amended from time to time.

       214.       “Securities Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a–78nn, as
amended.

         215.     “Security” means a security as defined in section 2(a)(1) of the Securities Act.

         216.     “Senior Notes” means, collectively, the 2024 Senior Notes and the 2026 Senior Notes.

         217.     “Senior Noteholders” means, collectively, the Holders of Senior Notes Claims.

        218.     “Senior Noteholder Subscription Rights” means the non-certificated rights to be distributed to each
Holder of Senior Notes Claims that will enable each Holder thereof to purchase its Pro Rata share of 97% of New



                                                           19
                 Case 20-11548-CSS            Doc 1505         Filed 12/23/20         Page 24 of 67



Common Shares in the Backstopped Equity Rights Offering Amount, subject to dilution by the New Common Shares
to be issued in connection with the MIP Equity, the Backstop Commitment Premium, and the exercise of the New
Warrants, at a 35% discount to Plan Equity Value, pursuant to the terms of the Equity Rights Offering Procedures, the
Backstop Commitment Agreement, and the other Equity Rights Offering Documents.

          219.     “Senior Notes Claims” means any Claim against a Debtor arising under, derived from, based on, or
related to the Senior Notes or Senior Notes Indentures.

        220.     “Senior Notes Indentures” means, collectively, the 2024 Senior Notes Indentures and the 2026
Senior Notes Indentures.

        221.     “Settlement Shares” means the New Common Shares issued to the Participating AHG Members in
an aggregate amount equal to the number of New Common Shares that would otherwise be distributed to the
Midstream Parties on account of their Allowed Midstream Claims on the Effective Date in accordance with the Plan,
the Midstream Settlement, and the Share Purchase Agreement.

          222.     “Settlement Shares Purchase Price” shall be $47 million in Cash.

          223.    “Share Purchase Agreement” means that certain agreement by and among the Debtors, and
the Participating AHG Members, which may be in the form of an amendment or addendum to the Backstop
Commitment Agreement, pursuant to which the Participating AHG Members shall purchase the Settlement Shares for
the Settlement Shares Purchase Price.

         224.      “Stand-Alone Restructuring” means the transactions and reorganization contemplated by, and
pursuant to, this Plan in accordance with Article IV.F of this Plan and the Restructuring Support Agreement, which
shall occur on the Effective Date.

          225.     “Subscription Rights” means the Backstopped Subscription Rights and the GUC Subscription
Rights.

          226.     “Trade Claim” means any Claim held by an ordinary course trade vendor of the Debtors against any
of the Debtors on account of ordinary course goods and/or services provided to any of the Debtors and that is otherwise
eligible to assert a lien on account of such goods and/or services under applicable state law. For the avoidance of
doubt, Trade Claims shall not include any Claim arising from or based upon rejection of any Executory Contract or
Unexpired Lease, nor any Claim that is not Secured resulting from litigation against one or more of the Debtors.

          227.     “Tranche A Warrants” means warrants to purchase up to 10% of the New Common Shares (subject
to dilution only by the New Common Shares issued in connection with the MIP Equity and the New Common Shares
issued in connection with the Backstop Commitment Premium), exercisable on a non-cash basis for a four-year period
after the Effective Date, struck at an equity value implying 110% recovery to Holders of Senior Notes Claims on the
face value of their Senior Notes Claims, inclusive of non-default interest under the Senior Notes through the Effective
Date, calculated as though the Senior Notes remained outstanding through the Effective Date and all accrued and
unpaid interest had been added to the outstanding principal amount of the Senior Notes daily, and otherwise on the
terms and conditions set forth in the Tranche A Warrants Agreement.

        228.   “Tranche A Warrants Agreement” means the definitive agreement governing the terms of the
Tranche A Warrants, in form and substance reasonably acceptable to the Required Consenting Senior Noteholders.

          229.     “Tranche B Warrants” means warrants to purchase up to 5% of the New Common Shares (subject
to dilution only by the New Common Shares issued in connection with the MIP Equity and the New Common Shares
issued in connection with the Backstop Commitment Premium), exercisable on a non-cash basis for a five-year period
after the Effective Date, struck at an equity value implying 125% recovery to Holders of Senior Notes Claims on the
face value of their Senior Notes Claims, inclusive of non-default interest under the Senior Notes through the Effective
Date, calculated as though the Senior Notes remained outstanding through the Effective Date and all accrued and




                                                          20
                Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 25 of 67



unpaid interest had been added to the outstanding principal amount of the Senior Notes daily, and otherwise on the
terms and conditions set forth in the Tranche B Warrants Agreement.

        230.    “Tranche B Warrants Agreement” means the definitive agreement governing the terms of the
Tranche B Warrants, in form and substance reasonably acceptable to the Required Consenting Senior Noteholders.

         231.      “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

          232.      “Unexpired Lease” means a lease of nonresidential real property to which one or more of the Debtors
is a party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

          233.    “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
that are unimpaired within the meaning of section 1124 of the Bankruptcy Code, including through payment in full in
Cash.

         234.     “Voting Deadline” means the date that is twenty-eight (28) days after Solicitation Launch (as
defined in the Disclosure Statement), but in no event later than December 11, 2020 (prevailing Eastern Time).

         235.      “XOG” means Extraction Oil & Gas, Inc., a Delaware corporation.

B.       Rules of Interpretation

          For purposes herein: (1) in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (3) unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit, whether or not Filed, having been Filed or to be Filed shall mean that document, schedule, or exhibit as it
may thereafter be amended, modified, or supplemented; (4) any reference to an Entity as a Holder of a Claim or
Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all references herein to “Articles”
are references to Articles hereof or hereto; (6) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (7) unless otherwise specified, the words “herein,” “hereof,” and
“hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan; (8) captions and headings to
Articles are inserted for convenience of reference only and are not intended to be a part of or to affect the interpretation
of the Plan; (9) unless otherwise specified herein, the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; (10) any term used in capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or
the Bankruptcy Rules, as the case may be; (11) all references to docket numbers of documents Filed in the Chapter 11
Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (12) all references to
statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to time, and as applicable
to the Chapter 11 Cases, unless otherwise stated; (13) references to “shareholders,” “directors,” and/or “officers” shall
also include “members” and/or “managers,” as applicable, as such terms are defined under the applicable state limited
liability company laws; and (14) the words “include” and “including” and variations thereof shall not be deemed to
be terms of limitation; (15) any immaterial effectuating provisions may be interpreted by the Debtors or the
Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of the Plan, all without
further notice to, or action, order, or approval of, the Bankruptcy Court or any other Entity; and (16) except as
otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or to the Reorganized
Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context requires.

C.       Computation of Time

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding



                                                            21
               Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 26 of 67



Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable
after the Effective Date.

D.       Governing Law

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to the principles
of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan, any agreements,
documents, instruments, or contracts executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement shall control); provided that corporate
governance matters relating to the Debtors or the Reorganized Debtors, as applicable, shall be governed by the laws
of the jurisdiction of incorporation or formation of the relevant Debtor or Reorganized Debtor, as applicable.

E.       Reference to Monetary Figures

        All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Controlling Document

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and any document included in the Plan
Supplement, the terms of the relevant provision in the Plan shall control (unless stated otherwise in such document or
in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control.

G.       Nonconsolidated Plan

         Although for purposes of administrative convenience and efficiency the Plan has been filed as a joint plan
for each of the Debtors and presents together Classes of Claims against, and Interests in, the Debtors, the Plan does
not provide for the substantive consolidation of any of the Debtors.

H.       Consent Rights of Required Consenting Senior Noteholders, Majority Lenders, and Backstop Parties

          Any and all consent rights of the Required Consenting Senior Noteholders and the Required Backstop Parties
(or the relevant Backstop Party) set forth in the Restructuring Support Agreement (including the Restructuring Term
Sheet) and the Backstop Commitment Agreement with respect to the form and substance of this Plan, the Plan
Supplement, and any other Definitive Documents are fully enforceable as if stated in full herein until such time as the
Restructuring Support Agreement or the Backstop Commitment Agreement, as applicable, is terminated in accordance
with its terms. Failure to reference in this Plan the rights referred to in the immediately preceding sentence as such
rights relate to any document referenced in the Restructuring Support Agreement shall not impair such rights and
obligations.

         In case of a conflict between the consent rights of the Required Consenting Senior Noteholders or the
Required Backstop Parties (or the relevant Backstop Party) set forth in the Restructuring Support Agreement
(including the Restructuring Term Sheet) or the Backstop Commitment Agreement, as applicable, with the consent
rights of the Required Consenting Senior Noteholders or the Required Backstop Parties (or the relevant Backstop




                                                           22
              Case 20-11548-CSS               Doc 1505          Filed 12/23/20        Page 27 of 67



Party) set forth in the Plan, the consent rights in the Restructuring Support Agreement and the Backstop Commitment
Agreement shall control.

        Notwithstanding anything provided in this Article I.H to the contrary, any and all consent rights of the
Majority Lenders set forth in the Plan are hereby reserved and preserved in their entirety.

                                        ARTICLE II.
                   ADMINISTRATIVE CLAIMS, PRIORITY CLAIMS, AND DIP CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Professional Fee
Claims, Priority Tax Claims, and DIP claims have not been classified and, thus, are excluded from the Classes of
Claims and Interests set forth in Article III hereof.

A.       Administrative Claims

         Except as otherwise provided in this Article II.A and except with respect to Administrative Claims that are
Professional Fee Claims, DIP Claims or subject to 11 U.S.C. § 503(b)(1)(D), unless previously Filed, requests for
payment of Allowed Administrative Claims (other than Administrative Claims arising under section 503(b)(9) of the
Bankruptcy Code) must be Filed and served on the Reorganized Debtors pursuant to the procedures specified in the
Confirmation Order and the notice of entry of the Confirmation Order no later than the Administrative Claims Bar
Date. Holders of Administrative Claims that are required to, but do not, File and serve a request for payment of such
Administrative Claims by such date shall be forever barred, estopped, and enjoined from asserting such Administrative
Claims against the Debtors or their property, and such Administrative Claims shall be deemed discharged as of the
Effective Date without the need for any objection from the Reorganized Debtors or any notice to or action, order, or
approval of the Bankruptcy Court or any other Entity. Objections to such requests, if any, must be Filed and served
on the Reorganized Debtors and the requesting party by the Claims Objection Bar Date. Notwithstanding the
foregoing, no request for payment of an Administrative Claim need be Filed with respect to an Administrative Claim
previously Allowed by Final Order of the Bankruptcy Court. For the avoidance of doubt, Holders of Claims on
account of the Consenting Senior Noteholder Fees and Expenses, Revolving Credit Agreement Lender Fees and
Expenses, Backstop Commitment Premium (if the Backstop Commitment Premium is paid in cash), and Exit Facility
Agent/Lender Fees and Expenses shall not be required to File or serve any request for payment of such fees and
expenses.

           Except with respect to Administrative Claims that are Professional Fee Claims or DIP Claims, and except to
the extent that an Administrative Claim or Priority Tax Claim has already been paid during the Chapter 11 Cases or a
Holder of an Allowed Administrative Claim and the applicable Debtor(s) agree to less favorable treatment, each
Holder of an Allowed Administrative Claim shall receive an amount of Cash equal to the amount of the unpaid or
unsatisfied portion of such Allowed Administrative Claim in accordance with the following: (1) if such
Administrative Claim is Allowed on or prior to the Effective Date, no later than thirty (30) days after the Effective
Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed Administrative Claim is
due or as soon as reasonably practicable thereafter); (2) if such Administrative Claim is not Allowed as of the Effective
Date, no later than thirty (30) days after the date on which an order Allowing such Administrative Claim becomes a
Final Order, or as soon as reasonably practicable thereafter; (3) if such Allowed Administrative Claim is based on
liabilities incurred by the Debtors in the ordinary course of their business after the Petition Date, in accordance with
the terms and conditions of the particular transaction or course of business giving rise to such Allowed Administrative
Claim, without any further action by the Holder of such Allowed Administrative Claim; (4) at such time and upon
such terms as may be agreed upon by the Holder of such Allowed Administrative Claim and the Debtors or the
Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in a Final Order of the
Bankruptcy Court.

         Notwithstanding anything to the contrary contained herein, any unpaid Claim payable on account of
Consenting Senior Noteholder Fees and Expenses, the Revolving Credit Agreement Lender Fees and Expense, and
the Exit Facility Agent/Lender Fees and Expenses shall constitute Allowed Administrative Claims and shall be paid
on a current basis in full in Cash on the Effective Date, or to the extent accrued after the Effective Date, on a current
basis in full in Cash as invoiced. Nothing herein shall require the Consenting Senior Noteholders, the Ad Hoc
Noteholder Group, the Ad Hoc Noteholder Group Representatives, the Revolving Credit Agreement Lenders, or


                                                           23
              Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 28 of 67



Revolving Credit Agreement Representatives to file applications, a Proof of Claim or otherwise seek approval of the
Bankruptcy Court as a condition to the payment of such Allowed Administrative Claims. Notwithstanding anything
to the contrary contained herein, if the Backstop Commitment Premium is paid in cash, the Claims on account of
Backstop Commitment Premium shall constitute Allowed Administrative Claims and shall be paid on the Effective
Date pursuant to the terms of the Backstop Order and the Backstop Commitment Agreement without further order of
the Bankruptcy Court.

B.       Professional Compensation

         1.       Final Fee Applications and Payment of Professional Fee Claims

         All final requests for payment of Professional Fee Claims incurred during the period from the Petition Date
through the Confirmation Date shall be Filed no later than forty-five (45) days after the Effective Date. All such final
requests will be subject to approval by the Bankruptcy Court after notice and a hearing in accordance with the
procedures established by the Bankruptcy Code, Bankruptcy Rules, and prior orders of the Bankruptcy Court,
including the Interim Compensation Order, and once approved by the Bankruptcy Court, shall be promptly paid from
the Professional Fee Escrow Account up to the full Allowed amount. To the extent that funds held in the Professional
Fee Escrow Account are insufficient to satisfy the amount of Professional Fee Claims owing to the Professionals, such
Professionals shall have an Allowed Administrative Claim for any such deficiency, and the Reorganized Debtors shall
pay the full unpaid amount of such Allowed Administrative Claim in Cash.

         2.       Professional Fee Escrow Account

          On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow Account
with Cash equal to the Professional Fee Reserve Amount. The Professional Fee Escrow Account shall be maintained
in trust solely for the Professionals. Such funds shall not be considered property of the Estates. The amount of
Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals by the Reorganized
Debtors as soon as reasonably practicable after such Professional Fee Claims are Allowed. When all Allowed amounts
owing to the Professionals have been paid in full, any amount remaining in the Professional Fee Escrow Account shall
promptly be paid to the Reorganized Debtors without any further action or order of the Bankruptcy Court. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts of Professional Fee Claims, the
remaining unpaid Allowed Professional Fee Claims will be paid by the Reorganized Debtors.

         3.       Professional Fee Reserve Amount

          Professionals shall reasonably estimate their unpaid Professional Fee Claims, and shall deliver such estimate
to the Debtors no later than five (5) days before the Effective Date; provided that such estimate shall not be deemed
to limit the amount of the fees and expenses that are the subject of the Professional’s final request for payment of
Professional Fee Claims. If a Professional does not provide an estimate, the Debtors or Reorganized Debtors may
estimate the unpaid and unbilled fees and expenses of such Professional.

         4.       Post-Confirmation Date Fees and Expenses

          Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
shall, in the ordinary course of business and without any further notice to, or action, order, or approval of, the
Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses incurred
by the Professionals. Upon the Confirmation Date, any requirement that Professionals comply with sections 327
through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such
date shall terminate, and the Reorganized Debtors may employ and pay any Professional in the ordinary course of
business without any further notice to, or action, order, or approval of, the Bankruptcy Court.

         5.       Payment of Indenture Trustee Fees

         On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall pay in Cash all Indenture
Trustee Fees that are required to be paid under the Senior Notes Indentures, without the need for the Indenture Trustee



                                                          24
               Case 20-11548-CSS                Doc 1505          Filed 12/23/20         Page 29 of 67



to file a fee application with the Bankruptcy Court. From and after the Effective Date, the Reorganized Debtors shall
pay in Cash all Indenture Trustee Fees, including, without limitation, all Indenture Trustee Fees incurred in connection
with distributions made pursuant to the Plan or the cancellation and discharge of the Senior Notes Indentures.

         Nothing in this Article II.B shall in any way affect or diminish the right of the Trustee to exercise any charging
lien against distributions to Senior Noteholders with respect to any unpaid Trustee Fees, as applicable.


C.       DIP Claims

          On the Effective Date, except to the extent that a Holder of an Allowed DIP Claim agrees to a less favorable
treatment, in full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange for, each
Allowed DIP Claim, on the Effective Date, each such Holder of an Allowed DIP Claim shall receive (a) indefeasible
payment in full in Cash of such Holder’s Allowed DIP Claim or (b) such other consideration as the DIP Lenders agree
in their sole discretion. Upon the satisfaction of the Allowed DIP Claims in accordance with the terms of this Plan,
or other such treatment as contemplated by this Article II.C of the Plan, all guarantees provided and all Liens and
security interests granted, in each case, to secure such obligations shall be automatically released, terminated, and of
no further force and effect without any further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity. Notwithstanding anything to the contrary herein or in the Confirmation Order, the Debtors’ contingent
or unliquidated obligations under the DIP Credit Agreement, to the extent not satisfied as provided in this Article II.C,
shall survive the Effective Date and shall not be released or discharged pursuant to the Plan or Confirmation Order.

D.       Priority Tax Claims

         Except to the extent that a Holder of an Allowed Priority Tax Claim and the Debtors against which such
Allowed Priority Tax Claim is asserted agree to a less favorable treatment for such Holder, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim, each Holder of such
Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the
Bankruptcy Code and, for the avoidance of doubt, Holders of Allowed Priority Tax Claims will receive interest on
such Allowed Priority Tax Claims after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
Bankruptcy Code.

E.       Statutory Fees

          All fees due and payable pursuant to section 1930 of Title 28 of the United States Code before the Effective
Date shall be paid by the Debtors. On and after the Effective Date, to the extent applicable, the Reorganized Debtors
shall pay any and all such fees when due and payable, and shall File with the Bankruptcy Court quarterly reports in a
form reasonably acceptable to the U.S. Trustee. Each Reorganized Debtor shall remain obligated to pay quarterly fees
to the U.S. Trustee until the earliest of the applicable Debtor’s Chapter 11 Case being closed, dismissed, or converted
to a case under chapter 7 of the Bankruptcy Code.

                                        ARTICLE III.
                   CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Summary of Classification

          Claims and Interests, except for DIP Claims, Administrative Claims, and Priority Tax Claims, are classified
in the Classes set forth in this Article III for all purposes, including voting, Confirmation, and distributions pursuant
to the Plan and in accordance with section 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or Interest is
classified in a particular Class only to the extent that the Claim or Interest qualifies within the description of that Class
and is classified in other Classes to the extent that any portion of the Claim or Interest qualifies within the description
of such other Classes. Except as otherwise provided in this Plan, a Claim or Interest also is classified in a particular
Class for the purpose of receiving distributions pursuant to the Plan only to the extent that such Claim or Interest is an
Allowed Claim or Allowed Interest in that Class and has not been paid, released, or otherwise satisfied before the
Effective Date. The Plan shall apply as a separate Plan for each of the Debtors, and the classification of Claims and
Interests set forth herein shall apply separately to each of the Debtors.


                                                             25
                Case 20-11548-CSS                 Doc 1505      Filed 12/23/20        Page 30 of 67



           1.      Class Identification

           The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as
follows:

     Class         Claim or Interest                         Status                     Voting Rights
       1           Other Secured Claims                      Unimpaired                 Deemed to Accept
       2           Other Priority Claims                     Unimpaired                 Deemed to Accept
       3           Revolving Credit Agreement Claims         Impaired                   Entitled to Vote
       4           Senior Notes Claims                       Impaired                   Entitled to Vote
       5           Trade Claims                              Unimpaired                 Deemed to Accept
       6           General Unsecured Claims                  Impaired                   Entitled to Vote
       7           Existing Preferred Interests              Impaired                   Entitled to Vote
       8           Existing Common Interests                 Impaired                   Entitled to Vote
       9           Other Equity Interests                    Impaired                   Deemed to Reject
      10           Intercompany Claims                       Unimpaired / Impaired      Deemed to Accept /
                                                                                        Deemed to Reject
      11           Intercompany Interests                    Unimpaired / Impaired      Deemed to Accept /
                                                                                        Deemed to Reject
      12           Section 510(b) Claims                     Impaired                   Deemed to Reject

B.         Treatment of Claims and Interests

          Subject to Article VI hereof, each holder of an Allowed Claim or Allowed Interest, as applicable, shall receive
under the Plan the treatment described below in full and final satisfaction, compromise, settlement, release, and
discharge of, and in exchange for, such holder’s Allowed Claim or Allowed Interest, except to the extent different
treatment is agreed to by the Debtors and the holder of such Allowed Claim or Allowed Interest, as applicable. Unless
otherwise indicated, the holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment
on the later of the Effective Date and the date such holder’s Claim or Interest becomes an Allowed Claim or Allowed
Interest or as soon as reasonably practicable thereafter.

           1.      Class 1 – Other Secured Claims

                   a.       Classification: Class 1 consists of all Other Secured Claims against any Debtor.

                   b.       Treatment: Each Holder of an Allowed Other Secured Claim will receive in full and final
                            satisfaction, compromise, settlement, release, and discharge of, and in exchange for such
                            Allowed Other Secured Claim, at the Debtors’ election (subject to the reasonable consent
                            of the Required Consenting Senior Noteholders and the Majority Lenders) either:

                            (i)      payment in full in Cash, payable on the later of the Effective Date and the date
                                     that is ten (10) Business Days after the date on which such Other Secured Claim
                                     becomes an Allowed Other Secured Claim, in each case, or as soon as reasonably
                                     practicable thereafter;

                            (ii)     Reinstatement of such Allowed Other Secured Claim; or

                            (iii)    other treatment rendering such Allowed Other Secured Claim Unimpaired.




                                                           26
     Case 20-11548-CSS            Doc 1505         Filed 12/23/20        Page 31 of 67



       c.      Voting: Class 1 is Unimpaired. Holders of Allowed Other Secured Claims are conclusively
               deemed to have accepted the Plan under section 1126(f) of the Bankruptcy Code and are
               not entitled to vote to accept or reject the Plan.

2.     Class 2 – Other Priority Claims

       a.      Classification: Class 2 consists of all Other Priority Claims.

       b.      Treatment: Each Holder of an Allowed Other Priority Claim will receive, in full and final
               satisfaction, compromise, settlement, release, and discharge of, and in exchange for such
               Allowed Other Priority Claim, at the Debtors’ election (subject to the reasonable consent
               of the Required Consenting Senior Noteholders and the Majority Lenders), either:

               (i)      payment in full in Cash, payable on the later of the Effective Date and the date
                        that is ten (10) Business Days after the date on which such Other Priority Claim
                        becomes an Allowed Other Priority Claim, in each case, or as soon as reasonably
                        practicable thereafter; or

               (ii)     such other treatment rendering such Allowed Other Priority Claim Unimpaired.

       c.      Voting: Class 2 is Unimpaired. Holders of Allowed Other Priority Claims are conclusively
               deemed to have accepted the Plan under section 1126(f) of the Bankruptcy Code and are
               not entitled to vote to accept or reject the Plan.

3.     Class 3 – Revolving Credit Agreement Claims

       a.      Allowance: The Class 3 Revolving Credit Agreement Claims shall be Allowed in the
               amount of the Prepetition Secured Claims, net of the Rolled Up Obligations.

       b.      Classification: Class 3 consists of all Revolving Credit Agreement Claims.

       c.      Treatment: Except to the extent that a Holder of an Allowed Revolving Credit Agreement
               Claim and the Debtors against which such Allowed Revolving Credit Agreement Claim is
               asserted agree to a less favorable treatment for such Holder, in full and final satisfaction,
               settlement, compromise, release, and discharge of and in exchange for each Allowed
               Revolving Credit Agreement Claim, each Holder of such Allowed Revolving Credit
               Agreement Claim shall receive, either:

               (i)      if such Holder elects to participate in the Exit RBL Facility, on a pro rata basis,
                        determined on a ratable basis with respect to its percentage of the Obligations (as
                        defined in the Revolving Credit Agreement) under the Revolving Credit
                        Agreement, such Holder of an Allowed Revolving Credit Agreement Claim shall
                        become an Exit RBL Facility Lender in accordance with the terms of the Exit
                        RBL Facility Documents; or

               (ii)     if such Holder does not elect to participate in the Exit RBL Facility as provided
                        above (including by not making any election with respect to the Exit RBL Facility
                        on the ballot), its Pro Rata Share of the Exit Term Loans.

       d.      Voting: Class 3 is Impaired under the Plan. Holders of Allowed Revolving Credit
               Agreement Claims are entitled to vote to accept or reject the Plan.




                                              27
     Case 20-11548-CSS            Doc 1505         Filed 12/23/20         Page 32 of 67



4.     Class 4 – Senior Notes Claims

       a.      Classification: Class 4 consists of all Senior Notes Claims.

       b.      Allowance: The Senior Notes Claims shall be deemed Allowed in the amount of
               $1,131,866,192 (consisting of $417,126,389 in 2024 Senior Notes Claims and
               $714,739,803 in 2026 Senior Notes Claims).

       c.      Treatment: Each Holder of an Allowed Senior Notes Claim shall receive, in full and final
               satisfaction, compromise, settlement, release, and discharge of, and in exchange for such
               Allowed Senior Notes Claim, its Pro Rata share of (A) the Claims Equity Allocation and
               (B) the Senior Noteholder Subscription Rights.

       d.      Voting: Class 4 is Impaired under the Plan. Holders of Allowed Senior Notes Claims are
               entitled to vote to accept or reject the Plan.

5.     Class 5 – Trade Claims

       a.      Classification: Class 5 consists of all Trade Claims.

       b.      Treatment: Each Holder of an Allowed Trade Claim shall receive, in full and final
               satisfaction, compromise, settlement, release, and discharge of, and in exchange for such
               Allowed Trade Claim payment in full of such Allowed Trade Claim on the Effective Date
               or otherwise in the ordinary course of the Debtors’ business.

       c.      Voting: Class 5 is Unimpaired. Holders of Allowed Trade Claims in Class 5 are
               conclusively deemed to have accepted the Plan under section 1126(f) of the Bankruptcy
               Code and are not entitled to vote to accept or reject the Plan.

6.     Class 6 – General Unsecured Claims

       a.      Classification: Class 6 consists of all General Unsecured Claims.

       b.      Treatment: Each Holder of an Allowed General Unsecured Claim will receive in full and
               final satisfaction, compromise, settlement, release, and discharge of, and in exchange for
               such Allowed General Unsecured Claim, its Pro Rata share of:

               (i)      the Claims Equity Allocation; and

               (ii)     the GUC Subscription Rights, subject to Article IV.F.4 herein;

               provided that each GUC Cash Out Holder will receive, in lieu of the GUC Subscription
               Rights, Cash in an amount equal to 65% of the value of such Holder’s GUC Subscription
               Rights, or such higher amount as agreed upon by the Debtors, the Required Consenting
               Senior Noteholders, the Required Backstop Parties, and the Creditors’ Committee, each in
               their sole discretion and as set forth in the Plan Supplement; provided, further, that each
               Midstream Party that executes a Midstream Settlement Transaction Term Sheet shall waive
               its right to distributions under this Article III.B.6.b, including for the avoidance of doubt,
               any right to participate in the GUC Equity Rights Offering or the GUC Cash Out Election.

       c.      Voting: Class 6 is Impaired. Holders of Allowed General Unsecured Claims are entitled
               to vote to accept or reject the Plan.




                                              28
      Case 20-11548-CSS             Doc 1505          Filed 12/23/20        Page 33 of 67



7.      Class 7 – Existing Preferred Interests

        a.       Classification: Class 7 consists of all Existing Preferred Interests.

        b.       Treatment: Each Existing Preferred Interest shall be canceled, released, and extinguished,
                 and will be of no further force or effect. Each Holder of an Allowed Existing Preferred
                 Interest shall receive, in full and final satisfaction, compromise, settlement, release, and
                 discharge of, and in exchange for such Existing Preferred Interest, its Pro Rata share of
                 (A) 50% of the Existing Interests Equity Allocation, (B) the Existing Preferred Interest
                 Subscription Rights, (C) 50% of the Tranche A Warrants, and (D) 50% of the
                 Tranche B Warrants; provided that if any of the Class 3, 4, 6, or 8 votes to reject the Plan,
                 Holders of Allowed Existing Preferred Interests shall receive no distribution and any
                 Existing Preferred Interest Subscription Right shall be canceled.

        c.       Voting: Class 7 is Impaired. Holders of Existing Preferred Interests are entitled to vote to
                 accept or reject the Plan.

8.      Class 8 – Existing Common Interests

        a.       Classification: Class 8 consists of all Existing Common Interests.

        b.       Treatment: Each Existing Common Interest shall be canceled, released, and extinguished,
                 and will be of no further force or effect. Each Holder of an Allowed Existing Common
                 Interest shall receive, in full and final satisfaction, compromise, settlement, release, and
                 discharge of, and in exchange for such Existing Common Interest, its Pro Rata share of (A)
                 50% of the Existing Interests Equity Allocation, (B) the Existing Common Interest
                 Subscription Rights, (C) 50% of the Tranche A Warrants, and (D) 50% of the
                 Tranche B Warrants; provided that if any of the Class 3, 4, 6, or 7 votes to reject the Plan,
                 Holders of Allowed Existing Common Interests shall receive no distribution and any
                 Existing Common Interest Subscription Right shall be canceled.

        c.       Voting: Class 8 is Impaired. Holders of Existing Common Interests are entitled to vote to
                 accept or reject the Plan.

9.      Class 9 – Other Equity Interests

        a.       Classification: Class 9 consists of all Other Equity Interests.

        b.       Treatment: On the Effective Date, all Other Equity Interests will be cancelled, released,
                 and extinguished and will be of no further force and effect, and Holders of Other Equity
                 Interests will not receive any distribution on account thereof.

        c.       Voting: Class 9 is Impaired. Holders of Other Equity Interests in Class 11 are conclusively
                 deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
                 Therefore, such Holders are not entitled to vote to accept or reject the Plan.

10.     Class 10 – Intercompany Claims

        a.       Classification: Class 10 consists of all Intercompany Claims.

        b.       Treatment: On the Effective Date, each Allowed Intercompany Claim, unless otherwise
                 provided for under the Plan, shall be adjusted, Reinstated, modified or cancelled at the
                 Debtors’ election, subject to the reasonable consent of the Required Consenting Senior
                 Noteholders and the Majority Lenders.




                                                 29
               Case 20-11548-CSS              Doc 1505         Filed 12/23/20         Page 34 of 67



                  c.       Voting: Class 10 is either Unimpaired, and the Holders of Allowed Intercompany Claims
                           are conclusively deemed to have accepted the Plan under section 1126(f) of the Bankruptcy
                           Code, or Impaired, and the Holders of Allowed Intercompany Claims are deemed to have
                           rejected the Plan under section 1126(g) of the Bankruptcy Code. Holders of Intercompany
                           Claims are not entitled to vote to accept or reject the Plan.

         11.      Class 11 – Intercompany Interests

                  a.       Classification: Class 11 consists of all Intercompany Interests.

                  b.       Treatment: On the Effective Date, each Allowed Intercompany Interest shall, at the option
                           of the Debtors, unless otherwise provided for under the Plan, and subject to the reasonable
                           consent of the Required Consenting Senior Noteholders and the Majority Lenders, be
                           (A) Reinstated or modified or recharacterized as Intercompany Claims or (B) canceled or
                           otherwise eliminated without any distribution on account of such interests.

                  c.       Voting: Class 11 is either Unimpaired, and the Holders of Allowed Intercompany Interests
                           are conclusively deemed to have accepted the Plan under section 1126(f) of the Bankruptcy
                           Code, or Impaired, and the Holders of Allowed Intercompany Interests are deemed to have
                           rejected the Plan under section 1126(g) of the Bankruptcy Code. Holders of Intercompany
                           Interests are not entitled to vote to accept or reject the Plan

         12.      Class 12 – Section 510(b) Claims

                  a.       Classification: Class 12 consists of all Section 510(b) Claims.

                  b.       Treatment: Section 510(b) Claims will be canceled, released, and extinguished as of the
                           Effective Date, and will be of no further force or effect, and each Holder of a Section 510(b)
                           Claim will not receive any distribution on account of such Section 510(b) Claim. The
                           Debtors are not aware of any valid Section 510(b) Claims and believe that no such Section
                           510(b) Claims exist.

                  c.       Voting: Class 12 is Impaired. Holders of Section 510(b) Claims are deemed to have
                           rejected the Plan under section 1126(g) of the Bankruptcy Code. Therefore, such Holders
                           are not entitled to vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights in respect of any Unimpaired Claim, including all rights in respect of legal and equitable defenses to
or setoffs or recoupments against any such Unimpaired Claim.

D.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by at least one Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class(es) of Claims and Interests. The Debtors
reserve the right to modify the Plan in accordance with Article X hereof to the extent, if any, that Confirmation
pursuant to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent
permitted by the Restructuring Support Agreement, the Bankruptcy Code and the Bankruptcy Rules.




                                                          30
               Case 20-11548-CSS               Doc 1505          Filed 12/23/20         Page 35 of 67



E.       Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

F.       Voting Classes; Deemed Acceptance by Non-Voting Classes

         If a Class of Claims or Interests is eligible to vote and no Holder of Claims or Interests, as applicable, in such
Class votes to accept or reject the Plan, the Plan shall be deemed accepted by such Class.

G.       Intercompany Interests

          To the extent Reinstated under the Plan, the Intercompany Interests shall be Reinstated for the ultimate benefit
of the Holders of Claims and Interests that receive New Common Shares under the Plan, and the Intercompany
Interests shall receive no recovery or distribution. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests prior to the Effective Date (subject to any
modifications).

H.       Subordinated Claims and Interests

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and their respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized Debtors, as applicable,
reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims

           Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
classification, distributions, releases, and other benefits provided under the Plan, on the Effective Date, the provisions
of the Plan shall constitute a good-faith compromise and settlement of all Claims, Interests, Causes of Action, and
controversies released, settled, compromised, discharged, satisfied, or otherwise resolved pursuant to the Plan.
The Plan shall be deemed a motion to approve the good-faith compromise and settlement of all such Claims, Interests,
Causes of Action, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of such compromise and settlement under section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such settlement and compromise
is fair, equitable, reasonable, and in the best interests of the Debtors and their Estates.

B.       Restructuring Transactions

         Before, on, and after the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall take all
actions as may be necessary or appropriate to effectuate the Stand-Alone Restructuring, as applicable, including:
(a) the execution and delivery of any appropriate agreements or other documents of merger, consolidation,
restructuring, conversion, disposition, transfer, formation, organization, dissolution, or liquidation containing terms
that are consistent with the terms of the Plan and the Restructuring Support Agreement, and that satisfy the
requirements of applicable law and any other terms to which the applicable Entities may agree, including the
documents comprising the Plan Supplement and the New Corporate Governance Documents; (b) the execution and



                                                            31
               Case 20-11548-CSS               Doc 1505          Filed 12/23/20         Page 36 of 67



delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property, right,
liability, debt, or obligation on terms consistent with the terms of the Plan and Restructuring Support Agreement and
having other terms for which the applicable parties agree; (c) the execution, delivery and filing of appropriate
certificates or articles of incorporation, reincorporation, merger, consolidation, conversion, or dissolution pursuant to
applicable law, including any applicable New Corporate Governance Documents; (d) such other transactions that are
required to effectuate the Restructuring Transactions; (e) all transactions necessary to provide for the purchase of
substantially all of the assets of, or Interests in, any of the Debtors by one or more Entities to be wholly owned by
Reorganized XOG, which purchase may be structured as a taxable transaction for United States federal income tax
purposes (with the consent of the Required Consenting Senior Noteholders); and (f) all other actions that the applicable
Entities determine to be necessary or appropriate, including making filings or recordings that may be required by
applicable law.

C.       Midstream Settlement

         On the Effective Date, subject to the terms and conditions in the Share Purchase Agreement, the Participating
AHG Members shall purchase the Settlement Shares from the Debtors for the Settlement Shares Purchase Price and
the Debtors shall cause the Settlement Shares to be issued to the Participating AHG Members in accordance with the
terms of the Share Purchase Agreement.

         The Debtors shall use the proceeds of the Settlement Shares to fund the applicable Midstream Settlement
Payment to each Midstream Party in full and final satisfaction, compromise, settlement, release, and discharge of each
Allowed Midstream Claim. Each Midstream Party that executes a Midstream Settlement Transaction Term Sheet
shall waive the right to any other distributions under the Plan, including pursuant to Article III.B.6.b herein, on account
of the Allowed Midstream Claims and shall waive the right to participate in the GUC Equity Rights Offering or the
GUC Cash Out Election on account of such Allowed Midstream Claims. For the avoidance of doubt, any proceeds
on account of the Equity Rights Offering or the Exit Facility shall in no way be used to fund the Midstream Settlement
Payments.

         As part of the Midstream Settlement or as otherwise agreed to between the Debtors and Reorganized Debtors,
as applicable, the Participating AHG Members, and subject to each Midstream Party’s receipt of the Midstream
Settlement Payment, each Midstream Party shall be deemed to withdraw all pending litigation, appeals, and other
proceedings against the Debtors or in connection with such Midstream Party’s General Unsecured Claims (including
any Allowed Midstream Claims or otherwise), and such Midstream Parties shall be deemed to be Releasing Parties
and Released Parties under the Plan notwithstanding any contrary election in such Midstream Parties’ ballots cast in
connection with voting on the Plan. Each Midstream Party shall use commercially reasonable efforts to coordinate
with the Debtors or Reorganized Debtors, as applicable, to cause any pending appeals or other litigation subject to the
Midstream Settlement to be withdrawn or otherwise dismissed with prejudice.

         Entry of the Confirmation Order shall be deemed approval of the Midstream Settlement (including the Share
Purchase Agreement, the other transactions contemplated thereby, and all actions to be taken, undertakings to be made,
and obligations to be incurred and fees and expenses to be paid in connection therewith) and, to the extent not already
approved by the Bankruptcy Court, the Debtors or the Reorganized Debtors, as applicable, are authorized to negotiate,
execute, and deliver those documents necessary or appropriate to effectuate the Midstream Settlement, without further
notice or order of the Bankruptcy Court, act or action under applicable law, regulation, order or rule or vote, consent,
authorization, or approval of any Person, subject to such modifications as the Reorganized Debtors and the
Participating AHG Members may deem to be necessary to effectuate the Midstream Settlement.

D.       Cancelation of Notes, Instruments, Certificates, and Other Documents

          On the Effective Date, except as otherwise specifically provided for in the Plan or the Plan Supplement:
(1) the obligations of any Debtor under all certificates, shares, notes, bonds, indentures, purchase rights, or other
instruments or documents, directly or indirectly evidencing or creating any indebtedness or obligations of or ownership
interest, equity, or portfolio interest in the Debtors or any warrants, options, or other securities exercisable or
exchangeable for, or convertible into, debt, equity, ownership, or profits interests in the Debtors giving rise to any
Claim or Interest shall be canceled and deemed surrendered to the Debtors without any need for a Holder to take
further action with respect thereto, and the Debtors shall not have any continuing obligations thereunder and Holders


                                                            32
              Case 20-11548-CSS               Doc 1505          Filed 12/23/20        Page 37 of 67



of or parties to such cancelled instruments, certificates, and other documentation will have no rights arising from or
relating to such instruments, certificates, and other documentation, or the cancellation thereof, except the rights
provided for pursuant to the Plan or the Confirmation Order; and (2) the obligations of the Debtors pursuant, relating,
or pertaining to any agreements, indentures, certificates of designation, bylaws, or certificates or articles of
incorporation or similar documents governing the shares, certificates, notes, bonds, indenture, purchase rights, options,
warrants, or other instruments or documents evidencing or creating any indebtedness or obligation of the Debtors shall
be fully released, settled, compromised and discharged. Notwithstanding such cancellation, subject to any applicable
provisions of Article IV hereof, upon occurrence of the Effective Date, the Senior Notes Indentures shall continue in
effect solely to the extent necessary to: (1) permit Senior Noteholders to receive their distributions pursuant to the
Plan; (2) permit the Indenture Trustee to make or assist in making, as applicable, distributions pursuant to the Plan as
applicable [and deduct therefrom such reasonable compensation, fees and expenses (a) due to the Indenture Trustee,
or (b) incurred by the Indenture Trustee in making such distributions]; and (3) permit the Indenture Trustee to seek
compensation and/or reimbursement of fees and expenses in accordance with the terms of this Plan. Except as provided
in this Plan (including Article IV hereof), on the Effective Date, the Indenture Trustee and its respective agents,
successors and assigns shall be automatically and fully discharged of all of their duties and obligations associated with
the Senior Notes Indentures. The commitments and obligations of the Senior Noteholders to extend any further or
future credit or financial accommodations to any of the Debtors, any of their respective subsidiaries, or any of their
respective successors or assigns under the Senior Notes Indentures shall fully terminate and be of no further force or
effect on the Effective Date.

E.       Exemption from Certain Taxes and Fees

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers of property pursuant
hereto, including the issuance, transfer or exchange of any security under the Plan or the granting of security under
the Exit Facility shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar
tax, mortgage tax, stamp act, real estate transfer tax, sale or use tax, mortgage recording tax, or other similar tax or
governmental assessment, and upon entry of the Confirmation Order, the appropriate state or local governmental
officials or agents shall forgo the collection of any such tax or governmental assessment and accept for filing and
recordation any of the foregoing instruments or other documents pursuant to such transfers of property without the
payment of any such tax, recordation fee, or governmental assessment.

F.       The Stand-Alone Restructuring

         The Debtors shall effectuate the Stand-Alone Restructuring, which shall be governed by the following
provisions.

         1.       Sources of Consideration for Plan of Reorganization Distributions

         The Reorganized Debtors will fund distributions under the Plan with Cash on hand on the Effective Date, the
revenues and proceeds of all assets of the Debtors, including proceeds from all Causes of Action not settled, released,
discharged, enjoined, or exculpated under the Plan or otherwise on or prior to the Effective Date, the Exit Facility, the
Equity Rights Offering, the New Common Shares, and the New Warrants.

         2.       Issuance and Distribution of New Common Shares and New Warrants

          On the Effective Date, Reorganized XOG shall issue the New Common Shares and the New Warrants to
fund distributions to certain Holders of Allowed Claims and Allowed Interests in accordance with Article III of the
Plan. The issuance of New Common Shares under the Plan, including any Equity Rights Offering Shares, any New
Common Shares issued pursuant to the Backstop Commitment Premium, any New Common Shares to be issued upon
exercise of the New Warrants, as well as any MIP Equity, shall be duly authorized without the need for any further
corporate action and without any further action by the Debtors or Reorganized Debtors or the Holders of Claims or
Interests, as applicable. All New Common Shares and New Warrants issued under the Plan shall be duly authorized,
validly issued, fully paid, and non-assessable. The New Warrants shall not include Black Scholes or similar
protections in the event of a sale, merger, or similar transaction prior to exercise.




                                                           33
               Case 20-11548-CSS                Doc 1505         Filed 12/23/20         Page 38 of 67



       On the Effective Date, Reorganized XOG and all Holders of New Common Shares then outstanding shall be
deemed to be parties to the New Common Shares Documents, substantially in the form contained in the Plan
Supplement, without the need for execution by any such Holder. On the Effective Date, the New Common Shares
Documents shall be binding on the Reorganized Debtors and all parties receiving, and all Holders of, the New
Common Shares.

         3.        Exit Facility

         On the Effective Date, Reorganized XOG shall enter into the Exit Facility, which shall be in an amount
sufficient to pay on the Effective Date certain Holders of Claims as set forth in Article III of the Plan, and to provide
incremental liquidity.

          The Confirmation Order shall be deemed approval of the Exit Facility and the Exit Facility Documents and
all transactions contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be
incurred by the Reorganized Debtors in connection therewith, including the payment of all fees, indemnities, and
expenses provided for therein, and authorization of the Reorganized Debtors to enter into and execute the Exit Facility
Documents and such other documents as may be required to effectuate the Exit Facility.

           On the Effective Date, all of the Liens and security interests to be granted in accordance with the Exit Facility
Documents (i) shall be deemed to be granted, (ii) shall be legal, binding, and enforceable Liens on, and security
interests in, the applicable collateral in accordance with the respective terms of the Exit Facility Documents,
(iii) shall be deemed perfected on the Effective Date, subject only to such Liens and security interests as may be
permitted under the respective Exit Facility Documents, and (iv) shall not be subject to recharacterization or equitable
subordination for any purposes whatsoever and shall not constitute preferential transfers or fraudulent conveyances
under the Bankruptcy Code or any applicable nonbankruptcy law. The Reorganized Debtors and the Entities granting
such Liens and security interests shall be authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and security interests under the provisions of the
applicable state, federal, or other law that would be applicable in the absence of the Plan and the Confirmation Order
(it being understood that perfection shall occur automatically by virtue of the entry of the Confirmation Order (subject
solely to the occurrence of the Effective Date) and any such filings, recordings, approvals, and consents shall not be
required unless required by the Exit Facility Documents), and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice of such Liens and security interests
to third parties.

         4.        The Equity Rights Offering

         The Plan provides that the Equity Rights Offering Amount will be raised through the Equity Rights Offering.
The Debtors and Reorganized Debtors, as applicable, will implement the Equity Rights Offering in accordance with
the Equity Rights Offering Procedures. The Backstopped Equity Rights Offering Amount is $200 million and shall
be fully backstopped by the Backstop Parties pursuant to the terms and conditions in the Backstop Commitment
Agreement and the Backstop Order. The GUC Equity Rights Offering Amount is $50 million and is currently not
backstopped. The GUC Equity Rights Offering Procedures will not provide for any oversubscription rights unless
otherwise agreed upon by the Debtors, the Required Backstop Parties, the Required Consenting Senior Noteholders,
the Creditors’ Committee, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as applicable, in
accordance with Article I.A.64 herein, each in their sole discretion.

        The Debtors shall distribute the Subscription Rights for the Equity Rights Offering to the Equity Rights
Offering Offerees as set forth in the Plan and the Equity Rights Offering Documents. Pursuant to the Backstop
Commitment Agreement, the Equity Rights Offering Procedures, the Plan, and the other Equity Rights Offering
Documents, the Equity Rights Offering shall be open to all Equity Rights Offering Offerees.

         In advance of Confirmation, the Debtors shall file a motion seeking the Court’s determination with respect
to the amount of certain General Unsecured Claims, including certain asserted rejection damages as a result of the
Court’s November 2, 2020 bench ruling. To the extent the Debtors, in their sole discretion, determine necessary, prior
to or simultaneous with the Effective Date, the Court may enter the GUC Estimation Order, which form order shall
be reasonably acceptable to the Required Consenting Senior Noteholders, the Majority Lenders or the Majority Exit


                                                            34
              Case 20-11548-CSS              Doc 1505         Filed 12/23/20        Page 39 of 67



RBL Facility Lenders, as applicable, in accordance with Article I.A.64 herein, and the Creditors’ Committee,
determining the aggregate amount of Allowed General Unsecured Claims, which amount shall constitute a maximum
limitation on such Allowed General Unsecured Claims for all purposes under the Plan, including for purposes of
distributions, discharge, and GUC Subscription Rights.

         The Backstopped Equity Rights Offering Shares will be solicited simultaneously with solicitation of votes
for the Plan. Solicitation of the GUC Equity Rights Offering Shares will commence immediately following entry of
the Confirmation Order. Holders of General Unsecured Claims shall have until the GUC Equity Rights Offering
Subscription Deadline to exercise the GUC Subscription Rights; provided that no Holder of a General Unsecured
Claim shall be permitted to exercise more than it Pro Rata share of the GUC Subscription Rights. The GUC
Subscription Rights are not transferable. For the avoidance of doubt, each Midstream Party that executes a Midstream
Settlement Transaction Term Sheet and each Participating AHG Member shall not be eligible to participate in the
GUC Equity Rights Offering on account of any Allowed Midstream Claim or any of the Midstream Parties’ Allowed
General Unsecured Claim.

         Upon exercise of the Subscription Rights by the Equity Rights Offering Participants pursuant to the terms of
the Backstop Commitment Agreement, the Equity Rights Offering Procedures, the Plan, and the other Equity Rights
Offering Documents, the Reorganized Debtors shall be authorized to issue the Equity Rights Offering Shares in
accordance with the Plan, the Backstop Commitment Agreement, the Equity Rights Offering Procedures, and the other
Equity Rights Offering Documents. If a Holder of a General Unsecured Claim elects to exercise its GUC Subscription
Rights on account of a General Unsecured Claim that is subject to a pending appeal or other litigation as of the GUC
Subscription Expiration Deadline, such Holder’s election to exercise its GUC Subscription Rights shall constitute a
waiver and release of any and all other rights, remedies, or legal entitlements on account of such General Unsecured
Claim, including any such rights, remedies, or legal entitlements otherwise resulting from such appeal or litigation.

        Subject to the terms, conditions and limitations set forth in the Backstop Commitment Agreement, if, after
following the procedures set forth in the Equity Rights Offering Procedures, there remain any Backstopped Equity
Rights Offering Shares not subscribed to by Equity Rights Offering Participants, Reorganized Debtors will sell to the
Backstop Parties and the Backstop Parties shall purchase, severally and not jointly, an aggregate number of New
Common Shares equal to its Backstop Obligation for an amount equal to the Purchase Price (as defined in the Backstop
Commitment Agreement), in accordance with, and subject to, the terms and conditions of the Backstop Commitment
Agreement and the Equity Rights Offering Procedures.

         On the Effective Date, Reorganized XOG, subject to the terms of this Article IV.F.4 and Article VII.C.1
herein, shall issue (a) the Equity Rights Offering Shares pursuant to the Equity Rights Offering and (b) the New
Common Shares to the Backstop Parties on account of the Backstop Obligations and the Backstop Commitment
Premium pursuant to the terms of the Backstop Commitment Agreement.

          On the Effective Date, the rights and obligations of the Debtors under the Backstop Commitment Agreement
shall vest in the Reorganized Debtors. Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
(a) the Debtors’ obligations under the Backstop Commitment Agreement shall remain unaffected and shall survive
following the Effective Date in accordance with the terms thereof, (b) any such obligations shall not be discharged
under the Plan, and (c) none of the Reorganized Debtors shall terminate any such obligations.

                  a.       The GUC Cash Out Election

         In lieu of receiving its Pro Rata share of GUC Subscription Rights, Holders of Allowed General Unsecured
Claims may make the GUC Cash Out Election and receive Cash in an amount equal to their Pro Rata share of
$17.5 million (which represents 65% of the total value of the GUC Subscription Rights as set forth in the Disclosure
Statement), or such higher amount as agreed upon by the Debtors, the Required Consenting Senior Noteholders, the
Required Backstop Parties, and the Creditors’ Committee in full and final satisfaction of such Allowed General
Unsecured Claims. Holders of General Unsecured Claims that make the GUC Cash Out Election are still eligible to
receive their Pro Rata share of the Claims Equity Allocation pursuant to Article III.B.6 hereof based on the Allowed
amount of such Holders’ General Unsecured Claims. For the avoidance of doubt, each Midstream Party that executed
a Midstream Settlement Transaction Term Sheet and each Participating AHG Member shall not be eligible to make



                                                         35
               Case 20-11548-CSS                Doc 1505         Filed 12/23/20         Page 40 of 67



the GUC Cash Out Election on account of any Allowed Midstream Claim or any of the Midstream Parties’ Allowed
General Unsecured Claim.

         5.        Corporate Existence

           Except as otherwise provided in the Plan, the New Corporate Governance Documents, the New Common
Shares Agreement, or any agreement, instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate corporation, limited
liability company, partnership, or other form of entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and bylaws (or other analogous formation documents) in effect before the Effective Date, except to the
extent such certificate of incorporation and bylaws (or other analogous formation documents) are amended by the Plan
or otherwise, and to the extent such documents are amended, such documents are deemed to be amended pursuant to
the Plan and require no further action or approval.

         6.        Vesting of Assets in the Reorganized Debtors

          Except as otherwise provided in the Plan or in any agreement, instrument, or other document incorporated in
the Plan or the Plan Supplement, on the Effective Date, pursuant to section 1141 of the Bankruptcy Code, all property
in each Debtor’s Estate, all Causes of Action, and any property acquired by each of the Debtors under the Plan shall
vest in each respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances other
than the Liens of the Exit Facility and such other Liens or other encumbrances as may be permitted thereby. On and
after the Effective Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business
and may use, acquire, or dispose of property and pursue, compromise or settle any Claims, Interests, or Causes of
Action without supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code
or Bankruptcy Rules.

          Notwithstanding the above, the Buyback Claims related to the Buyback Investigation Party do not revest
with the Reorganized Debtors; rather, such Buyback Claims will be assigned on the Effective Date to an assignee of
the debtors in possession (the “Litigation Agent”) in the sole discretion of the Debtors and debtors in possession, and,
to the extent there is a viable claim, pursued by the Litigation Agent in the name and right of Extraction Oil & Gas,
Inc., as a debtor in possession. Pursuit of any Buyback Claim against the Buyback Investigation Party is solely for
the benefit of Holders of an Allowed Claim in Classes 4, and 6. Any recovery from the Buyback Investigation Party
on account of a Buyback Claim shall be segregated from general corporate funds of the Reorganized Debtors and held
for the benefit of Holders of an Allowed Claim in Classes 4, and 6. Notwithstanding the foregoing, to the extent the
Reorganized Debtors or Litigation Agent incur expenses and costs in connection with the prosecution of a Buyback
Claim, such costs and expenses shall be reimbursed first before any other distribution of the proceeds. After payment
of such expenses and costs, as well as any tax amounts associated with recovery on the Buyback Claims, the net
remaining proceeds shall be distributed by the Litigation Agent, Pro Rata, in proportion to the distributable value (i.e.,
Claims Equity Allocation) under this Plan allocated to each Holder of an Allowed Claim in Classes 4, and 6 capped
at the Allowed amount of the Claim as of the Petition Date.

          The Debtors and debtors in possession reserve the right to establish on or before the Effective Date a
“liquidating trust” pursuant to Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder, including section 301.7701-4, with no objective to continue or engage in the conduct of a trade or another
business, except to the extent necessary to, and consistent with, the liquidating purpose of the trust, which shall be a
“grantor trust” for U.S. federal income tax purposes. The liquidating trust shall be established by the Debtors and
debtors in possession by entering into a trust agreement, assigning the Buyback Claims to such trust, and appointing
a trustee, all in the sole discretion of the Debtors and debtors in possession. In such case, the beneficiaries of the trust
will be treated as the grantors and owners thereof. The trust will act in lieu of the Litigation Agent and each Holder
of an Allowed Claim in Classes 4 and 6 shall be a beneficiary of the liquidating trust. Notwithstanding the foregoing,
if a determination is made by the Debtors prior to the Effective Date that no viable claim exists in connection with the




                                                            36
               Case 20-11548-CSS                Doc 1505         Filed 12/23/20         Page 41 of 67



Buyback Investigation Party, there will be no assignment of the Buyback Claims or establishment of the liquidating
trust.

         7.        Corporate Action

          Upon the Effective Date, or as soon thereafter as is reasonably practicable, all actions contemplated by the
Plan shall be deemed authorized and approved by the Bankruptcy Court in all respects without any further corporate
or equity holder action, including, as applicable: (1) the implementation of the Restructuring Transactions; (2) the
adoption, execution, and filing of the New Corporate Governance Documents; (3) the selection of the directors,
managers and officers for the Reorganized Debtors; (4) the execution and delivery of the Exit Facility and the
incurrence of credit thereunder; (5) the adoption of the Management Incentive Plan by the New Board; (6) the issuance
and distribution of the New Common Shares and the New Warrants and the execution, delivery, and filing of any
documents pertaining thereto, as applicable; (7) the formation of any Entities pursuant to the Restructuring
Transactions; and (8) all other actions contemplated under or necessary to implement the Plan (whether to occur
before, on, or after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving the
corporate structure of the Reorganized Debtors, and any corporate action required by the Debtors, or the other
Reorganized Debtors in connection with the Plan, shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the security holders, directors, or officers of the Debtors, or the Reorganized Debtors.
On or before the Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors shall be authorized
and (as applicable) directed to issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan) in the name
of and on behalf of the Reorganized Debtors, including the Exit Facility, the New Common Shares, the New Warrants
and any and all other agreements, documents, securities, and instruments relating to the foregoing, to the extent not
previously authorized by the Bankruptcy Court. The authorizations and approvals contemplated by this Article IV.F
shall be effective notwithstanding any requirements under non-bankruptcy law.

         8.        New Corporate Governance Documents

         On the Effective Date, each of the Reorganized Debtors will file its New Corporate Governance Documents
with the applicable Secretaries of State and/or other applicable authorities in its respective jurisdiction of incorporation
or formation in accordance with the applicable laws of the respective jurisdiction of incorporation or formation. The
New Corporate Governance Documents shall be consistent with section 1123(a)(6) of the Bankruptcy Code. Pursuant
to section 1123(a)(6) of the Bankruptcy Code, the New Corporate Governance Documents will prohibit the issuance
of non-voting equity securities. After the Effective Date, the Reorganized Debtors may amend and restate their
respective New Corporate Governance Documents and other constituent documents as permitted by the laws of their
respective states of incorporation and their respective New Corporate Governance Documents.

         9.        Directors and Officers of the Reorganized Debtors

          As of the Effective Date, the terms of the current members of the board of directors of the Debtors shall
expire, and the initial boards of directors, including the New Board, as well as the officers of each of the Reorganized
Debtors shall be appointed in accordance with the New Corporate Governance Documents and other constituent
documents of each Reorganized Debtor. Members of the New Board shall consist of (a) the chief executive officer of
the Reorganized Debtors and (b) the other directors selected by the Required Consenting Senior Noteholders, whose
identities shall be disclosed in the Plan Supplement.

          Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the extent reasonably practicable,
disclose in advance of the Confirmation Hearing the identity and affiliations of any Person proposed to serve on the
New Board, as well as those Persons that will serve as officers of the Reorganized Debtors. To the extent any such
director or officer is an “insider” under the Bankruptcy Code, the nature of any compensation to be paid to such
director or officer will also be disclosed. Provisions regarding the removal, appointment, and replacement of members
of the New Board will be disclosed in the New Corporate Governance Documents; provided that at least one member
of the New Board shall be an independent director.




                                                            37
               Case 20-11548-CSS              Doc 1505          Filed 12/23/20        Page 42 of 67



         10.      Effectuating Documents; Further Transactions

         On and after the Effective Date, the Reorganized Debtors, their officers, and the members of the New Board
are authorized to and may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases, and
other agreements or documents and take such actions as may be necessary or appropriate to effectuate, implement,
and further evidence the terms and conditions of the Plan, including both the Exit RBL Credit Agreement and the Exit
Term Credit Agreement, and the Securities issued pursuant to the Plan, including the New Common Shares and the
New Warrants, in the name of and on behalf of the Reorganized Debtors, without the need for any approvals,
authorization, or consents.

         11.      Treatment of Royalty and Working Interests.

          Notwithstanding any other provision in the Plan, on and after the Effective Date, all Royalty and Working
Interests shall be preserved and remain in full force and effect in accordance with the terms of the granting instruments
or other governing documents applicable to such Royalty and Working Interests, and no Royalty and Working Interests
shall be compromised or discharged by the Plan; provided that the forgoing shall not apply to any granting instrument
or other governing document giving rise to a Royalty and Working Interest that is an Executory Contract or Unexpired
Lease that has been rejected in accordance with the Plan. As to certain disputed Royalty and Working Interests, until
a court, arbiter, or other tribunal determines that the holder of a Royalty and Working Interest is entitled to payment,
such Royalty and Working Interest shall be treated as a Disputed Claim, and the Debtors shall reserve the amount in
dispute in the Disputed Claim Reserve. To the extent a court, arbiter, or other tribunal determines that the holder of
the Royalty and Working Interest is entitled to recovery, such amount shall not be deemed property of the Estates.

         12.      Preservation of Causes of Action

          Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled under the Plan or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code,
the Debtors or Reorganized Debtors, as applicable shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action (including all Avoidance Actions), whether arising before or after the
Petition Date, including any actions specifically enumerated in the Plan Supplement, and such rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date.
No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against it as any indication that the Debtors or the Reorganized Debtors will
not pursue any and all available Causes of Action against it. The Debtors or the Reorganized Debtors, as
applicable, expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as
otherwise expressly provided in the Plan. Unless any Causes of Action against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled under the Plan or pursuant to a Bankruptcy Court order,
the Debtors or Reorganized Debtors, as applicable, expressly reserve all Causes of Action for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of the Confirmation or Consummation. In accordance with section 1123(b)(3) of the Bankruptcy
Code, except as otherwise provided herein, any Causes of Action that a Debtor may hold against any Entity shall vest
in the Reorganized Debtors. The applicable Reorganized Debtor, through their authorized agents or representatives,
shall retain and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action, and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to, or action, order, or approval of, the
Bankruptcy Court.

         13.      [Management Incentive Plan

         The New Board shall be authorized to adopt and implement the Management Incentive Plan, which shall be
in form and substance reasonably acceptable to the Required Consenting Senior Noteholders and the Majority Lenders
and set forth in the Plan Supplement.

         14.      Employee Obligations


                                                           38
               Case 20-11548-CSS              Doc 1505         Filed 12/23/20        Page 43 of 67



         On the Effective Date, notwithstanding anything to the contrary in this Plan, the Debtors shall be deemed to
have assumed each of the written contracts, agreements, policies, programs and plans for compensation, bonuses,
reimbursement, health care benefits, disability benefits, deferred compensation benefits, travel benefits, vacation and
sick leave benefits, savings, severance benefits, retirement benefits, welfare benefits, relocation programs, life
insurance and accidental death and dismemberment insurance, including written contracts, agreements, policies,
programs, and plans for bonuses and other incentives or compensation for the Debtors’ current and former employees,
directors, officers, and managers, including executive compensation programs and existing compensation
arrangements for the employees of the Debtors (but excluding any severance agreements with any of Debtors’ former
employees) (collectively, the “Employment Agreements”) only if such Employment Agreements are in form and
substance reasonably acceptable to the Required Consenting Senior Noteholders and the Required Backstop Parties.

         15.      Registration Rights

          The Debtors and the Reorganized Debtors, as applicable, will use best efforts to promptly make the New
Common Shares eligible for deposit with the DTC and posted on Bloomberg. To the extent the Reorganized XOG
has not yet become an SEC registered reporting entity, any New Common Shares issued under the Plan will entitle
the beneficial owner of such securities to certain information rights, including the following: (1) quarterly unaudited
financials (with MD&A); (2) annual audited financials (with MD&A); (3) quarterly management calls with Q&A; (4)
prompt reporting of material acquisitions, dispositions, restructurings, mergers, issuances of debt or similar
transactions; (5) all other material publicly available reports; and (6) sufficient financial information about the
Reorganized Debtors shall be provided to market makers to allow the New Common Shares to be “pink sheets”
eligible. For the avoidance of doubt, the foregoing shall not be required with respect to such New Common Shares to
the extent that the Reorganized XOG is an SEC registered reporting entity.

         Furthermore, on the Effective Date, the Reorganized Debtors, each Consenting Senior Noteholder and any
other holders of 10% or more of the New Common Shares will be party to the Registration Rights Agreement.

G.       Closing the Chapter 11 Cases

         Upon the occurrence of the Effective Date, the Reorganized Debtors shall be permitted to close all of the
Chapter 11 Cases except for the Chapter 11 Case of XOG, and all contested matters relating to each of the Debtors,
including objections to Claims, shall be administered and heard in the Chapter 11 Case of XOG.

         When all Disputed Claims have become Allowed or Disallowed and all remaining Cash has been distributed
in accordance with the Plan, the Reorganized Debtors shall seek authority from the Bankruptcy Court to close the
Chapter 11 Case of XOG in accordance with the Bankruptcy Code and the Bankruptcy Rules.

H.       Employee Arrangements

         After the Effective Date, the Debtors shall be permitted to make payments to employees pursuant to
employment programs then in effect, and to implement additional employee programs and make payments thereunder,
without any further notice to or action, order, or approval of the Bankruptcy Court; provided that such payments shall
not adversely affect any distributions provided for under this Plan.

                                     ARTICLE V.
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases

         Except as otherwise provided in the Plan (including but not limited to Article IV.F.14 of this Plan) or
otherwise agreed to by the Debtors and the counterparty to an Executory Contract or Unexpired Lease, all Executory
Contracts or Unexpired Leases not previously assumed, assumed and assigned, or rejected in the Chapter 11 Cases,
shall be deemed assumed by the Reorganized Debtors, effective as of the Effective Date, in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code and regardless of whether such
Executory Contract or Unexpired Lease is set forth on the Schedule of Assumed Executory Contracts and Unexpired



                                                          39
                Case 20-11548-CSS                    Doc 1505           Filed 12/23/20            Page 44 of 67



Leases, other than: (1) those that are identified on the Schedule of Rejected Executory Contracts and Unexpired
Leases; (2) those that have been previously rejected by a Final Order; (3) those that are the subject of a motion to
reject Executory Contracts or Unexpired Leases that is pending on the Confirmation Date; or (4) those that are subject
to a motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date of such
rejection is after the Effective Date.2 Except as otherwise provided in the Plan, the Debtors shall assume, assume and
assign, or reject, as the case may be, Executory Contracts and Unexpired Leases set forth in the applicable Schedules
in the Plan Supplement; provided that notwithstanding anything to the contrary herein, no Executory Contract or
Unexpired Lease shall be assumed, assumed and assigned, or rejection without the reasonable consent of the Required
Consenting Senior Noteholders; provided, further, that the Debtors shall consult with the DIP Agent regarding the
assumption, assumption and assignment, or rejection (or related settlement) of any Executory Contract or Unexpired
Lease. Entry of the Confirmation Order shall constitute a Bankruptcy Court order approving the assumptions,
assumptions and assignments, or rejections of such Executory Contracts or Unexpired Leases as set forth in the Plan
or the Schedule of Rejected Executory Contracts and Unexpired Leases, pursuant to sections 365(a) and 1123 of the
Bankruptcy Code, except as otherwise provided in the Plan or the Confirmation Order. Unless otherwise indicated or
agreed by the Debtors and the applicable contract counterparties, assumptions, assumptions and assignments, or
rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the Effective Date.
Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order but not
assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the applicable contracting
Reorganized Debtor in accordance with its terms, except as such terms may have been modified by any order of the
Bankruptcy Court authorizing and providing for its assumption under applicable federal law or as otherwise agreed
by the Debtors and the applicable counterparty to the Executory Contract or Unexpired Lease.

          Claims arising from the rejection of the Debtors’ Executory Contracts and Unexpired Leases shall be
classified as General Unsecured Claims and any settlement of such claims is subject to the reasonable consent of the
Required Consenting Senior Noteholders, which consent shall not be unreasonably withheld. The Debtors shall
consult with the DIP Agent prior to entering into any settlements with respect to the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease.

B.        Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Proofs of Claims with respect to Claims arising from the rejection of Executory Contracts or Unexpired
Leases, if any, must be Filed with the Bankruptcy Court within the latest to occur of: (1) 30 days after the date of entry
of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection; (2) 30 days after
the Debtors provide notice of surrender of possession to a landlord of a rejected lease where surrender occurs after
entry of an order approving such rejection; and (3) 30 days after notice of any rejection that occurs after the Effective
Date. Any Holders of Claims arising from the rejection of an Executory Contract or Unexpired Lease for which
Proofs of Claims were not timely Filed shall not (1) be treated as a creditor with respect to such Claim, (2) be
permitted to vote to accept or reject the Plan on account of any Claim arising from such rejection, or
(3) participate in any distribution in the Chapter 11 Cases on account of such Claim, and any Claims arising
from the rejection of an Executory Contract or Unexpired Lease not Filed with the Bankruptcy Court within
such time will be automatically Disallowed, forever barred from assertion, and shall not be enforceable against
the Debtors, the Debtors’ Estates, the Reorganized Debtors, or the property for any of the foregoing without
the need for any objection by the Debtors or Reorganized Debtors, or further notice to, or action, order, or
approval of, the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully compromised, settled, and released,
notwithstanding anything in the Schedules or a Proof of Claim to the contrary. Claims arising from the rejection
of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General Unsecured Claims and shall
be treated in accordance with Article III.B.6 of the Plan.

        Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule of Rejected Executory
Contracts and Unexpired Leases shall be served with a notice of rejection of Executory Contracts and Unexpired



2    Treatment of executive compensation and severance agreements subject to ongoing negotiations with the Ad Hoc Noteholder Group.




                                                                   40
              Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 45 of 67



Leases substantially in the form approved by the Bankruptcy Court, pursuant to the Disclosure Statement Order, as
soon as reasonably practicable following entry of the Disclosure Statement Order.

C.       Cure of Defaults for Assumed, or Assumed and Assigned, Executory Contracts and Unexpired Leases

         Any monetary defaults under an Executory Contract or Unexpired Lease to be assumed, or assumed and
assigned, shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the Cure Claim, as
reflected on the Cure Notice or as otherwise agreed or determined by a Final Order of the Bankruptcy Court, in Cash
on the Effective Date or as soon as reasonably practicable thereafter, subject to the limitations described below, or on
such other terms as the parties to such Executory Contract or Unexpired Leases may otherwise agree. In the event of
a dispute regarding: (1) the amount of any Cure Claim; (2) the ability of the Reorganized Debtors or any assignee, as
applicable, to provide “adequate assurance of future performance” (with the meaning of section 365 of the Bankruptcy
Code) under the Executory Contract or Unexpired Lease to be assumed or assumed and assigned; or (3) any other
matter pertaining to assumption or the assumption and assignment, the Cure Claims shall be made following the entry
of a Final Order resolving the dispute and approving the assumption or the assumption and assignment.
Notwithstanding the foregoing, nothing herein shall prevent the Reorganized Debtors from settling any Cure Claim
without further notice to or action, order, or approval of the Bankruptcy Court, subject to the reasonable consent of
the Required Consenting Senior Noteholders, which consent shall not be unreasonably withheld. The Debtors shall
consult with the DIP Agent prior to entering into any settlements with respect to the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease.

         Unless otherwise provided by an order of the Bankruptcy Court, at least seven calendar days before the
Voting Deadline, the Debtors shall distribute, or cause to be distributed, Cure Notices to the applicable third parties.
Any objection by a counterparty to an Executory Contract or Unexpired Lease to the proposed assumption,
assumption and assignment, or related Cure Claim must be Filed by the Cure/Assumption Objection Deadline.
Any counterparty to an Executory Contract or Unexpired Lease that fails to object timely to the proposed assumption,
assumption and assignment, or Cure Notice will be deemed to have assented to such assumption or assumption and
assignment, and Cure Claim. To the extent that the Debtors seek to assume and assign an Executory Contract or
Unexpired Lease pursuant to the Plan, the Debtors will identify the assignee in the applicable Cure Notice and/or
Schedule and provide “adequate assurance of future performance” for such assignee (within the meaning of section
365 of the Bankruptcy Code) under the applicable Executory Contract or Unexpired Lease to be assumed and assigned.

          Assumption or assumption and assignment of any Executory Contract or Unexpired Lease pursuant to the
Plan or otherwise, and the payment of the Cure Claim, shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
or Unexpired Lease at any time before the date that the Debtors assume or assume and assign such Executory Contract
or Unexpired Lease. Any Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease that has
been assumed or assumed and assigned shall be deemed Disallowed and expunged, without further notice to, or action,
order, or approval of, the Bankruptcy Court.

D.       Indemnification Obligations

         Any and all obligations of the Debtors in place as of the Effective Date (whether in the corporate charters,
by-laws, certificates of incorporation or formation, limited liability company agreements, other organizational or
formation documents, board resolutions, indemnification agreements, employment contracts, or otherwise) to
indemnify current and former directors, officers, managers, members, agents, employees, attorneys, accountants,
investment bankers, and other professionals of the Debtors with respect to all present and future actions, suits, and
proceedings against the Company or such directors, officers, managers, members, agents, employees, attorneys,
accountants, investment bankers, and other professionals of the Debtors based upon any act or omission for or on
behalf of the Company (the “Indemnification Obligations”) shall be treated as executory contracts to be assumed under
this Plan (to the extent applicable) and remain in full force and effect after the Effective Date, and shall not be
modified, reduced, discharged, impaired, or otherwise affected in any way, and shall survive Unimpaired and
unaffected, irrespective of when such obligation arose and will continue as obligations of the Reorganized Debtors; ;
provided that the preceding assumption of Indemnification Obligations shall not apply to any Indemnification
Obligations of the Debtors associated with the Buyback Investigation Party, which shall be rejected and not assumed


                                                          41
              Case 20-11548-CSS               Doc 1505          Filed 12/23/20        Page 46 of 67



under this Plan. All Indemnification Obligations of the Debtors arising under or pursuant to the Revolving Credit
Agreement or the DIP Agreement shall be assumed and remain in full force and effect after the Effective Date, and
shall not be modified, reduced, discharged, impaired, or otherwise affected in any way, and shall survive Unimpaired
and unaffected, irrespective of when such obligation arose. Any Claim based on the Debtors’ obligations thereunder
will be an Allowed Claim.

E.       Director and Officer Liability Insurance

          To the extent that the D&O Liability Insurance Policies are considered to be Executory Contracts,
notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the Debtors shall be deemed
to have assumed all D&O Liability Insurance Policies with respect to the Debtors’ directors, managers, officers, and
employees serving on or before the Petition Date, pursuant to section 365(a) of the Bankruptcy Code, and coverage
for defense and indemnity under any of the D&O Liability Insurance Policies shall remain available to all individuals
within the definition of “Insured” in any of the D&O Liability Insurance Policies. Entry of the Confirmation Order
will constitute the Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of the unexpired D&O
Liability Insurance Policies. Notwithstanding anything to the contrary contained herein, Confirmation of the Plan
shall not discharge, impair, or otherwise modify any indemnity obligations assumed by the foregoing assumption of
the D&O Liability Insurance Policies, and each such indemnity obligation will be deemed and treated as an Executory
Contract that has been assumed by the Debtors under the Plan as to which no Proof of Claim need be Filed.

F.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect such
Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
that may arise in connection therewith.

G.       Reservation of Rights

          Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Schedule of
Rejected Executory Contracts and Unexpired Leases or the Schedule of Assumed Executory Contracts and Unexpired
Leases, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such contract or lease
is in fact an Executory Contract or Unexpired Lease or that any Debtor or Reorganized Debtor has any liability
thereunder.

H.       Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting any Unexpired Leases pursuant to section 365(d)(4) of
the Bankruptcy Code.

                                             ARTICLE VI.
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed

          Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably practicable thereafter
(or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such Claim becomes Allowed or as



                                                           42
               Case 20-11548-CSS               Doc 1505          Filed 12/23/20         Page 47 of 67



soon as reasonably practicable thereafter), each Holder of an Allowed Claim or Allowed Interest (or such Holder’s
Affiliate) shall receive the full amount of the distributions that the Plan provides for the Allowed Claims and Allowed
Interests in each applicable Class. In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the performance of such act may
be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
date. If and to the extent that there are Disputed Claims, distributions on account of any such Disputed Claims shall
be made pursuant to the provisions set forth in Article VII of the Plan. Except as otherwise provided in the Plan,
Holders of Claims shall not be entitled to interest, dividends, or accruals on the distributions provided for in the Plan,
regardless of whether such distributions are delivered on or at any time after the Effective Date.

B.       Disbursing Agent

         Distributions under the Plan shall be made by the Disbursing Agent. The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and expenses
of procuring any such bond or surety shall be borne by the Reorganized Debtors.

C.       Rights and Powers of Disbursing Agent

         1.       Powers of the Disbursing Agent

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities (as applicable); and (d) exercise such other
powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed
by the Disbursing Agent to be necessary and proper to implement the provisions hereof.

           Notwithstanding any provision in the Plan to the contrary, distributions to Senior Noteholders may be made
to or at the direction of the Indenture Trustee, which may act as Disbursing Agent (or direct the Disbursing Agent) for
distributions to the Senior Noteholders in accordance with the Plan and the applicable Senior Notes Indenture. As
applicable, the Indenture Trustee may transfer or direct the transfer of such distributions directly through the facilities
of DTC (whether by means of book-entry exchange, free delivery, or otherwise) and will be entitled to recognize and
deal for all purposes under the Plan with the respective Holders of such Claims to the extent consistent with the
customary practices of DTC. Notwithstanding anything to the contrary herein, such distributions shall be subject in
all respects to any rights of the Indenture Trustee to assert a charging lien against such distributions. All distributions
to be made to Senior Noteholders through DTC shall be made eligible for distributions through the facilities of DTC
and, for the avoidance of doubt, under no circumstances will the Indenture Trustee be responsible for making or
required to make any distribution under the Plan to Senior Noteholders if such distribution is not eligible to be
distributed through the facilities of DTC.

         2.       Expenses Incurred On or After the Effective Date

        Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable
compensation and out-of-pocket expense reimbursement claims (including reasonable attorney fees and expenses)
made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors.

D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions

         1.       Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record Holders listed on the Claims
Register as of the close of business on the Distribution Record Date.




                                                            43
              Case 20-11548-CSS               Doc 1505          Filed 12/23/20        Page 48 of 67



         2.       Delivery of Distributions

          Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims or Interests, except as
otherwise provided in this Article VI shall be made to Holders of record as of the Distribution Record Date by the
Disbursing Agent: (a) to the signatory set forth on any of the Proof of Claim Filed by such Holder or other
representative identified therein (or at the last known addresses of such Holder if no Proof of Claim is Filed or if the
Debtors have been notified in writing of a change of address); (b) at the addresses set forth in any written notices of
address changes delivered to the Disbursing Agent after the date of any related Proof of Claim; (c) at the addresses
reflected in the Schedules if no Proof of Claim has been Filed and the Reorganized Debtors have not received a written
notice of a change of address; or (d) to any counsel that has appeared in the Chapter 11 Cases on such Holder’s behalf.
Subject to this Article VI, distributions under the Plan on account of Allowed Claims shall not be subject to levy,
garnishment, attachment, or like legal process, so that each Holder of an Allowed Claim shall have and receive the
benefit of the distributions in the manner set forth in the Plan. The Debtors, the Disbursing Agent, or the Reorganized
Debtors, as applicable, shall not incur any liability whatsoever on account of any distributions under the Plan except
for gross negligence or willful misconduct.

         3.       No Fractional Distributions

           No fractional shares of New Common Shares shall be distributed, and no Cash shall be distributed in lieu of
such fractional shares. When any distribution pursuant to the Plan on account of an Allowed Claim would otherwise
result in the issuance of a number of shares of New Common Shares that is not a whole number, the actual distribution
of shares of New Common Shares shall be rounded as follows: (a) fractions of one-half or greater shall be rounded
to the next higher whole number and (b) fractions of less than one-half shall be rounded to the next lower whole
number with no further payment therefore. The total number of authorized shares of New Common Shares to be
distributed pursuant to the Plan shall be adjusted as necessary to account for the foregoing rounding.

         4.       Minimum Distributions

         Holders of Allowed Claims entitled to distributions of $100 (whether Cash or otherwise) or less shall not
receive distributions, and each such Claim shall be discharged pursuant to Article VIII and its Holder is forever barred
pursuant to Article VIII from asserting that Claim against the Debtors or the Reorganized Debtors, as applicable, or
their property.

         5.       Undeliverable Distributions and Unclaimed Property

         In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
shall be made unless and until the Disbursing Agent has determined the then-current address of such Holder, at which
time such distribution shall be made to such Holder without interest; provided that such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six months from the Effective
Date. After such date, all unclaimed property or interests in property shall revert to the applicable Reorganized Debtor,
without need for a further order by the Bankruptcy Court (notwithstanding any applicable federal or state escheat,
abandoned, or unclaimed property laws to the contrary), and the Claim of any Holder to such property or Interest in
property shall be discharged and forever barred.

E.       Manner of Payment.

         Unless otherwise set forth herein, all distributions of Cash and the New Common Shares, as applicable, to
the Holders of Allowed Claims under the Plan shall be made by the Disbursing Agent. At the option of the Disbursing
Agent, any Cash payment to be made under the Plan may be made by check or wire transfer or as otherwise required
or provided in applicable agreements.

F.       Registration or Private Placement Exemption

         Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of any Securities
pursuant to the Plan, including the New Common Shares (other than the New Common Shares issued on account of



                                                           44
               Case 20-11548-CSS                Doc 1505          Filed 12/23/20         Page 49 of 67



the Backstop Obligations or the Settlement Shares) and the New Warrants (together, the “1145 Securities”), shall be
exempt from, among other things, the registration requirements of Section 5 of the Securities Act and any other
applicable U.S. federal, state or local securities laws requiring registration prior to the offering, issuance, distribution,
or sale of Securities. The issuance of the New Common Shares on account of the Backstop Obligations and the
Settlement Shares will be made in reliance on the exemption from registration provided by section 4(a)(2) of the
Securities Act, Regulation D promulgated thereunder or another available exemption from registration under the
Securities Act. The 1145 Securities (i) are not “restricted securities” as defined in Rule 144(a)(3) under the Securities
Act, and (ii) are freely tradable and transferable by any initial recipient thereof that (a) is not an “affiliate” of
Reorganized XOG as defined in Rule 144(a)(1) under the Securities Act, (b) has not been such an “affiliate” within
90 days of such transfer, and (c) is not an entity that is an “underwriter” (as defined in section 1145(b) of the
Bankruptcy Code) with respect to such securities. To the extent that Persons who receive the 1145 Securities as
contemplated under the Plan are deemed to be underwriters, resales by such Persons would not be exempted from
registration under the Securities Act or other applicable law by Section 1145 of the Bankruptcy Code. Persons deemed
to be underwriters may, however, be permitted to resell the 1145 Securities received pursuant to the Plan without
registration pursuant to the provisions of Rule 144 under the Securities Act or another applicable exemption under the
Securities Act. Notwithstanding the foregoing, recipients of the New Common Shares and/or New Warrants are
advised to consult with their own legal advisors as to the availability of any exemptions from registration under the
Securities Act and any applicable state blue sky law.

          Should the Reorganized Debtors elect on or after the Effective Date to reflect any ownership of the New
Common Shares through the facilities of DTC, the Reorganized Debtors need not provide any further evidence other
than the Plan or the Confirmation Order with respect to the treatment of the New Common Shares or under applicable
securities laws. DTC shall be required to accept and conclusively rely upon the Plan and Confirmation Order in lieu
of a legal opinion regarding whether the New Common Shares issued under the Plan are exempt from registration
and/or eligible for DTC book-entry delivery, settlement, and depository services.

          Notwithstanding anything to the contrary in the Plan, no entity (including DTC) may require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including whether the New Common Shares issued
under the Plan are exempt from registration and/or eligible for DTC book entry delivery, settlement, and depository
services.

G.       Tax Issues and Compliance with Tax Requirements

          In connection with the Plan, to the extent applicable, the Reorganized Debtors and the Disbursing Agent shall
comply with all tax withholding and reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and reporting requirements. Notwithstanding
any provision in the Plan to the contrary, the Reorganized Debtors and the Disbursing Agent shall be authorized to
take all actions necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate. The Reorganized Debtors and the
Disbursing Agent reserve the right to allocate all distributions made under the Plan in compliance with applicable
wage garnishments, alimony, child support, and other spousal awards, liens, and encumbrances.

H.       Allocations

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
the Claims, to any portion of such Claims for accrued but unpaid interest as Allowed herein.

I.       No Postpetition Interest on Claims

          Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan, or the Confirmation
Order, or required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any Claims and
no Holder of a Claim shall be entitled to interest accruing on or after the Petition Date on any such Claim; provided
that interest shall accrue on the DIP Claims and the Prepetition Secured Claim in accordance with the terms of the


                                                             45
              Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 50 of 67



DIP Credit Agreement and the DIP Orders until paid in full in Cash or otherwise satisfied with the consent of the
Holders of DIP Claims or the Prepetition Secured Claims, as applicable.

J.       Setoffs and Recoupment

         The Debtors or the Reorganized Debtors, as applicable, may, but shall not be required to, set off against or
recoup any payments or distributions to be made pursuant to the Plan in respect of any Claims of any nature whatsoever
that the Debtors or the Reorganized Debtors may have against the claimant, but neither the failure to do so nor the
allowance of any Claim hereunder shall constitute a waiver or release by the Debtors, the Reorganized Debtors, or
their successors of any such Claim it may have against the Holder of such Claim.

K.       Claims Paid or Payable by Third Parties

         1.       Claims Paid by Third Parties

          To the extent that the Holder of an Allowed Claim receives payment in full on account of such Claim from a
party that is not a Debtor or Reorganized Debtor, such Claim shall be Disallowed without an objection having to be
Filed and without any further notice to, or action, order, or approval of, the Bankruptcy Court. To the extent a Holder
of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a Debtor or
Reorganized Debtors on account of such Claim, such Holder shall, within 14 days of receipt thereof, repay or return
the distribution to the applicable Debtor or Reorganized Debtor, to the extent the Holder’s total recovery on account
of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall result in the
Holder owing the applicable Debtor annualized interest at the Federal Judgment Rate on such amount owed for each
Business Day after the 14-day grace period specified above until the amount is repaid.

         2.       Claims Payable by Third Parties

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim objection having to be Filed and
without any further notice to, or action, order, or approval of, the Bankruptcy Court.

         3.       Applicability of Insurance Policies

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Notwithstanding anything herein to the contrary, nothing shall
constitute or be deemed a release, settlement, satisfaction, compromise, or waiver of any Cause of Action that the
Debtors or any other Entity may hold against any other Entity, including insurers under any policies of insurance or
applicable indemnity, nor shall anything contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

L.       Indefeasible Distributions

         Any and all distributions made under the Plan shall be indefeasible and not subject to clawback.




                                                          46
              Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 51 of 67



                                            ARTICLE VII.
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Allowance of Claims

         After the Effective Date, each of the Reorganized Debtors shall have and retain any and all rights and defenses
the applicable Debtor had with respect to any Claim immediately before the Effective Date. Except as expressly
provided in the Plan or in any order entered in the Chapter 11 Cases before the Effective Date (including the
Confirmation Order), no Claim shall become an Allowed Claim unless and until such Claim is deemed Allowed under
the Plan or the Bankruptcy Code, or the Bankruptcy Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

B.       Claims Administration Responsibilities

          Except as otherwise specifically provided in the Plan and notwithstanding any requirements that may be
imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors shall have the sole
authority to (1) File and prosecute objections to Claims, (2) settle, compromise, withdraw, litigate to judgment, or
otherwise resolve objections to any and all Claims, regardless of whether such Claims are in a Class or otherwise;
(3) settle, compromise, or resolve any Disputed Claim without any further notice to or action, order, or approval by
the Bankruptcy Court; and (4) administer and adjust the Claims Register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the Bankruptcy Court. On and after the
Effective Date, the Reorganized Debtors will use commercially reasonable efforts to advance the claims resolution
process through estimation or otherwise.

C.       Estimation of Claims

          Before, on, or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable, may (but are
not required to) at any time request that the Bankruptcy Court estimate any Claim pursuant to applicable law, including
pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party previously has
objected to such Claim or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court
shall retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate any such Claim, including during the litigation
of any objection to any Claim or during the pendency of any appeal relating to such objection. Notwithstanding any
provision to the contrary in the Plan, a Claim that has been expunged from the Claims Register, but that either is
subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated at zero dollars, unless
otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any Claim, including
pursuant to the GUC Estimation Order, such estimated amount shall constitute a maximum limitation on such Claim
for all purposes under the Plan (including for purposes of distributions and discharge) and may be used as evidence in
any supplemental proceedings, and the Debtors or Reorganized Debtors, as applicable, may elect to pursue any
supplemental proceedings to object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any Holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless such Holder has Filed a
motion requesting the right to seek such reconsideration on or before seven days after the date on which such Claim
is estimated. Each of the foregoing Claims and objection, estimation, and resolution procedures are cumulative and
not exclusive of one another. Claims may be estimated and subsequently compromised, settled, withdrawn, or
resolved by any mechanism approved by the Bankruptcy Court, including the GUC Estimation Order.

         1.       GUC Estimation Order

          To the extent the Debtors, in their sole discretion, determine necessary, prior to or simultaneous with the
Effective Date, the Court may enter the GUC Estimation Order determining the aggregate amount of Allowed General
Unsecured Claims, which amount shall constitute a maximum limitation on such Allowed General Unsecured Claims
for all purposes under the Plan, including for purposes of distributions, discharge, and participation in the GUC Equity
Rights Offering.




                                                          47
              Case 20-11548-CSS               Doc 1505         Filed 12/23/20        Page 52 of 67



D.       Disputed Claims Reserve

        On or after the Effective Date, the Reorganized Debtors shall be authorized to establish one or more Disputed
Claims Reserves.

          After the Effective Date, the Reorganized Debtors may hold any property to be distributed pursuant to the
Plan, in the same proportions and amounts as provided for in the Plan, in the Disputed Claims Reserve in trust for the
benefit of the Holders of Claims ultimately determined to be Allowed by a Final Order after the Effective Date. The
Reorganized Debtors shall distribute such amounts or property (net of any expenses, including any taxes relating
thereto), as provided herein, as such Disputed Claims are Allowed by a Final Order or agreed to by settlement, and
such amounts or property shall be distributed as such amounts or property would have been distributable had such
Disputed Claims been Allowed Claims as of the Effective Date in accordance with Article III of this Plan solely to
the extent of the amounts or property available in the applicable Disputed Claims Reserves. Any Cash or Securities
held in the Disputed Claims Reserve shall be cancelled or returned to the Reorganized Debtors, in the Reorganized
Debtors’ sole discretion, and without any further action or order of the Bankruptcy Court, as soon as reasonably
practicable after the date on which all Disputed Claims are either Allowed or Disallowed in accordance with the Plan.

E.       Adjustment to Claims Without Objection

         Any Claim that has been paid or satisfied, or any Claim that has been amended or superseded, may be adjusted
or expunged on the Claims Register by the Debtors or the Reorganized Debtors, as applicable, without an objection
having to be Filed and without any further notice to, or action, order, or approval of, the Bankruptcy Court.

F.       Time to File Objections to Claims

         Any objections to Claims shall be Filed on or before the Claims Objection Bar Date.

G.       Disallowance of Claims

          Any Claims held by Entities from which property is recoverable under sections 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549,
or 724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code,
and Holders of such Claims may not receive any distributions on account of such Claims until such time as such
Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto has been
entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
Reorganized Debtors, as applicable. All Proofs of Claim Filed on account of an indemnification obligation shall be
deemed satisfied and expunged from the Claims Register as of the Effective Date to the extent such indemnification
obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice
to, or action, order, or approval of, the Bankruptcy Court.

         Except as otherwise provided herein or as agreed to by the Debtors or the Reorganized Debtors, any
and all Proofs of Claim Filed after the Bar Date shall be deemed Disallowed and expunged as of the Effective
Date without any further notice to, or action, order, or approval of, the Bankruptcy Court, and Holders of such
Claims may not receive any distributions on account of such Claims, unless such late Proof of Claim has been
deemed timely Filed by a Final Order.

H.       Amendments to Claims

         On or after the Effective Date, a Claim may not be Filed or amended without the prior authorization of the
Bankruptcy Court or the Reorganized Debtors, as applicable, and any such new or amended Claim Filed shall be
deemed Disallowed in full and expunged without any further notice to, or action, order, or approval of, the Bankruptcy
Court to the maximum extent provided by applicable law.




                                                          48
               Case 20-11548-CSS                Doc 1505          Filed 12/23/20         Page 53 of 67



I.       No Distributions Pending Allowance

        If an objection to a Claim or portion thereof is Filed, no payment or distribution provided under the Plan shall
be made on account of such Claim or portion thereof unless and until such Disputed Claim becomes an Allowed
Claim, unless otherwise determined by the Reorganized Debtors.

J.       Distributions After Allowance

          To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions shall be made to the
Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon as reasonably practicable after
the date that the order or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the
Reorganized Debtors shall provide to the Holder of such Claim the distribution to which such Holder is entitled under
the Plan as of the Effective Date, less any previous distribution (if any) that was made on account of the undisputed
portion of such Claim, without any interest, dividends, or accruals to be paid on account of such Claim unless required
under applicable bankruptcy law or as otherwise provided herein.

                                        ARTICLE VIII.
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Compromise and Settlement of Claims, Interests, and Controversies

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall constitute a good-faith
compromise and settlement of all Claims, Interests, and controversies relating to the contractual, legal, and
subordination rights that a Holder of a Claim or Interest may have, or any distribution to be made on account of such
Allowed Claim or Allowed Interest that have been effectuated through a Rule 9019 Order, or otherwise expressly
identified as a settlement as may be set forth herein, including the Midstream 9019 Orders and the Creditors’
Committee settlement contemplated through the effectuation of this Plan. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the compromise or settlement of all Claims, Interests, and controversies,
as well as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors,
their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable. In accordance with the
provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to or action, order, or approval
of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors may compromise and settle any Claims
and Causes of Action against other Entities.

B.       Discharge of Claims and Termination of Interests

           Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in any contract, instrument, or other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and release, effective
as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised after the Effective
Date by the Reorganized Debtors), Interests, and Causes of Action against any Debtor of any nature whatsoever,
including any interest accrued on Claims from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties,
regardless of whether any property shall have been distributed or retained pursuant to the Plan on account of such
Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date, any
liability (including withdrawal liability) to the extent such Claims or Causes of Action accrued before the Effective
Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case
whether or not: (1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501
of the Bankruptcy Code; (2) a Claim or Interest based upon such debt or right is Allowed pursuant to section 502 of
the Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. Any default or “event of
default” by the Debtors or their Affiliates with respect to any Claim that existed immediately before or on account of
the Filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the Effective Date. Unless
expressly provided in the Plan, the Confirmation Order shall be a judicial determination of the discharge of all Claims
and Interests subject to the Effective Date occurring.



                                                             49
              Case 20-11548-CSS              Doc 1505         Filed 12/23/20       Page 54 of 67



C.      Term of Injunctions or Stays

         Unless otherwise provided in the Plan or the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order),
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

D.      Release of Liens

          Except as otherwise specifically provided in the Plan, the Confirmation Order, the Exit Facility
Documents, or in any contract, instrument, release, or other agreement or document created pursuant to the
Plan, on the Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the Estates shall
be fully released and discharged, and all of the right, title, and interest of any Holder of such mortgages, deeds
of trust, Liens, pledges, or other security interests shall revert to the Reorganized Debtors and their successors
and assigns, in each case, without any further approval or order of the Bankruptcy Court and without any
action or Filing being required to be made by the Debtors or the Reorganized Debtors, as applicable. The DIP
Agent and the Revolving Credit Agreement Agent shall execute and deliver all documents reasonably requested
by the Reorganized Debtors to evidence the release of such mortgages, deeds of trust, Liens, pledges, and other
security interests on such assets of the Debtors that are subject to the Stand-Alone Restructuring.

         To the extent that any Holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such Holder has filed or recorded publicly any Liens and/or security interests to
secure such Holder’s Secured Claim, then such Holder (or the agent for such Holder) shall be authorized and
directed to release any collateral or other property of any Debtor (including any cash collateral and possessory
collateral) held by such Holder (and the applicable agents for such Holder) and take any and all steps requested
by the Debtors, the Reorganized Debtors, or Exit Facility Agent that are necessary or desirable to record or
effectuate the cancellation and/or extinguishment of such Liens and/or security interests, including the
execution and delivery of such releases and the making of any applicable filings or recordings, and the
Reorganized Debtors shall be entitled to make any such filings or recordings on such Holder’s behalf. The
presentation or filing of the Confirmation Order to or with any federal, state, provincial, or local agency,
records office, or department shall constitute good and sufficient evidence of, but shall not be required to effect,
the termination of such Liens. Notwithstanding the foregoing paragraph, this Article VIII.D shall not apply to
any Secured Claims that are Reinstated pursuant to the terms of this Plan.

E.      Debtor Release

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, the
adequacy of which is hereby confirmed, on and after the Effective Date, each Released Party is deemed to be,
hereby conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by the
Debtors, the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their respective
successors, assigns, and representatives, and any and all other Entities who may purport to assert any Cause
of Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from any and all Causes
of Action, including any derivative claims, asserted on behalf of the Debtors, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the holder of any Claim against, or
Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors (including the Debtors’ capital structure, management, ownership, or operation thereof, including
any draws under the Revolving Credit Facility, or any claims or causes of action related to the Revolving Credit
Facility Documents) the assertion or enforcement of rights and remedies against the Debtors, the Debtors’ in-
or out-of-court restructuring efforts, any avoidance actions, intercompany transactions between or among a
Debtor or an Affiliate of a Debtor and another Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement, the
Plan (including, for the avoidance of doubt, the Plan Supplement), the Definitive Documents (including, for the


                                                         50
              Case 20-11548-CSS             Doc 1505        Filed 12/23/20       Page 55 of 67



avoidance of doubt, the DIP Facility, the DIP Facility Documents, the Exit Facility, the Exit Facility Documents,
the Disclosure Statement, and the Backstop Commitment Agreement), or any aspect of the Restructuring,
including any contract, instrument, release, or other agreement or document created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Backstop Commitment
Agreement, the Plan, or the Definitive Documents, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the Midstream Settlement, the Share Purchase Agreement, the
administration and implementation of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other act
or omission, transaction, agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to any of the foregoing. Notwithstanding anything contained herein to the contrary, the
foregoing release does not release any obligations of any party under the Plan or any document, instrument, or
agreement executed to implement the Plan.

         Notwithstanding anything contained herein to the contrary, the foregoing release does not release (i)
any obligations of any party under the Plan or any document, instrument, or agreement executed to implement
the Plan, (ii) the Buyback Investigation Party, (iii) any claims related to any act or omission that is determined
in a Final Order to have constituted willful misconduct, gross negligence, or actual fraud, (iv) the rights of any
current employee of the Debtors under any employment agreement or plan, (v) the rights of the Debtors with
respect to any confidentiality provisions or other covenants restricting competition in favor of the Debtors
under any employment or other agreement with a current or former employee of the Debtors, or (vi) the rights
of holders of Allowed Claims or Interests to receive distributions under the Plan. Notwithstanding anything to
the contrary contained herein or in the Confirmation Order, neither the Plan nor the Confirmation Order shall
affect, impact, or change the terms of the documents (the “Elevation Settlement Documents”) memorializing
the Bankruptcy Court-approved settlement [Docket No. 1274] between (a) the Elevation Parties and (b) the
Debtors; moreover, in the event of a conflict, inconsistency, or other discrepancy between the terms of (i) the
Confirmation Order and/or the Plan and (ii) the Settlement Documents, the terms of the Settlement Documents
shall control.

F.      Release by Holders of Claims or Interests

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, the Reorganized
Debtors, or their Estates, that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtors (including
the Debtors’ capital structure, management, ownership, or operation thereof, including any draws under the
Revolving Credit Facility or any claims or causes of action related to the Revolving Credit Facility Documents),
the Debtors’ in- or out-of-court restructuring efforts, intercompany transactions between or among a Debtor
or an Affiliate of a Debtor and another Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement, the Plan (including,
for the avoidance of doubt, the Plan Supplement), the Definitive Documents (including, for the avoidance of
doubt, the DIP Facility, the DIP Facility Documents, the Exit Facility, the Exit Facility Documents, the
Disclosure Statement, and the Backstop Commitment Agreement), or any aspect of the Restructuring,
including any contract, instrument, release, or other agreement or document created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Backstop Commitment
Agreement, the Plan, or the Definitive Documents, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the Midstream Settlement, the Share Purchase Agreement, the
administration and implementation of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other act
or omission, transaction, agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to any of the foregoing.




                                                       51
              Case 20-11548-CSS             Doc 1505        Filed 12/23/20       Page 56 of 67



         Notwithstanding anything contained herein to the contrary, the foregoing release does not release
(i) any obligations of any party under the Plan or any document, instrument, or agreement executed to
implement the Plan, (ii) the Buyback Investigation Party, (iii) any claims related to any act or omission that is
determined in a Final Order to have constituted willful misconduct, gross negligence, or actual fraud, (iv) the
rights of any current employee of the Debtors under any employment agreement or plan, (v) the rights of the
Debtors with respect to any confidentiality provisions or other covenants restricting competition in favor of the
Debtors under any employment or other agreement with a current or former employee of the Debtors, or (vi)
the rights of holders of Allowed Claims or Interests to receive distributions under the Plan. Notwithstanding
anything to the contrary contained herein or in the Confirmation Order, neither the Plan nor the Confirmation
Order shall affect, impact, or change the terms of the Elevation Settlement Documents memorializing the
Bankruptcy Court-approved settlement [Docket No. 1274] between (a) the Elevation Parties and (b) the
Debtors; moreover, in the event of a conflict, inconsistency, or other discrepancy between the terms of (i) the
Confirmation Order and/or the Plan and (ii) the Settlement Documents, the terms of the Settlement Documents
shall control.

G.      Exculpation

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for, and each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim
related to any act taken or omitted from being taken from the Petition Date through the Effective Date in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the Restructuring Support Agreement and related prepetition
transactions (including any draws under the Revolving Credit Facility or any claims or causes of action related
to the Revolving Credit Facility Documents), the Plan, the Plan Supplement, the Definitive Documents
(including, for the avoidance of doubt, the DIP Facility, the DIP Facility Documents, the Exit Facility, the Exit
Facility Documents, the Disclosure Statement, and the Backstop Commitment Agreement), or any transaction
related to the Restructuring, any contract, instrument, release or other agreement or document created or
entered into before or during the Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance
claim arising pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the filing of the Chapter
11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the Midstream Settlement, the Share
Purchase Agreement, the administration and implementation of the Plan, including the issuance of securities
pursuant to the Plan, or the distribution of property under the Plan or any other related agreement, except for
claims related to any act or omission that is determined in a Final Order to have constituted actual fraud, gross
negligence or willful misconduct, but in all respects such Exculpated Parties shall be entitled to reasonably rely
upon the advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

H.      Injunction

         Except with respect to the obligations arising under the Plan or the Confirmation Order, and except
as otherwise expressly provided in the Plan or the Confirmation Order, all Entities that held, hold, or may hold
Claims or Interests that have been released, discharged, or exculpated pursuant to the Plan, are permanently
enjoined, from and after the Effective Date, from taking any of the following actions against, as applicable, the
Debtors or Reorganized Debtors, or the other Released Parties or the Exculpated Parties: (1) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any such claims or interests; (2) enforcing, attaching, collecting, or recovering by any manner
or means any judgment, award, decree, or order against such Entities on account of or in connection with or
with respect to any such Claims or Interests; (3) creating, perfecting, or enforcing any Lien or encumbrance of
any kind against such Entities or the property of such Entities on account of or in connection with or with
respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests unless such Entity has timely asserted such
setoff right in a document Filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a claim or interest or otherwise that such Entity asserts, has, or intends to
preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests released or settled pursuant to the Plan.


                                                       52
               Case 20-11548-CSS              Doc 1505          Filed 12/23/20        Page 57 of 67



I.       Protection Against Discriminatory Treatment

         Consistent with section 525 of the Bankruptcy Code and the Article VI of the U.S. Constitution, all Entities,
including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke, suspend, or
refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate
with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because the Debtors have been debtors under chapter 11 of the Bankruptcy Code, may
have been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11 Cases), or have not
paid a debt that is dischargeable in the Chapter 11 Cases.

J.       Recoupment

         In no event shall any Holder of a Claim be entitled to recoup against such Claim any claim, right, or Cause
of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has performed such
recoupment and provided notice of such recoupment in writing to the Debtors on or before the Confirmation Date,
notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve
any right of recoupment.

K.       SEC

          Notwithstanding any language to the contrary herein, no provision shall (a) preclude the SEC from enforcing
its police or regulatory powers or (b) enjoin, limit, impair or delay the SEC from commencing or continuing any
claims, causes of action, proceeding, or investigations against any non-Debtor person or non-Debtor entity in any
forum.

L.       Subordination Rights

         Any distributions under the Plan shall be received and retained free from any obligations to hold or transfer
the same to any other Holder and shall not be subject to levy, garnishment, attachment, or other legal process by any
Holder by reason of claimed contractual subordination rights. Any such subordination rights shall be waived, and the
Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed under the Plan, in each case other than as
provided in the Plan.

                                        ARTICLE IX.
                     CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.       Conditions Precedent to the Confirmation of the Plan

        It shall be a condition to Confirmation of the Plan that the following conditions shall have been satisfied (or
waived pursuant to the provisions of Article IX.C hereof):

          1.       the Definitive Documents (as defined herein) will contain terms and conditions consistent in all
material respects with the Restructuring Term Sheet and the Restructuring Support Agreement, and otherwise
satisfactory or reasonably satisfactory, as applicable, in form and substance to the Required Consenting Senior
Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders, as applicable, in accordance with
Article I.A.Article I.A.64 herein;

         2.       the Restructuring Support Agreement shall remain in full force and effect and shall not have been
terminated, and there shall be no default thereunder; and

        3.        the Bankruptcy Court will have entered the Disclosure Statement Order, in form and substance
acceptable to the Required Consenting Senior Noteholders and the Majority Lenders, and such Disclosure Statement
Order will not have been reversed, stayed, amended, modified, dismissed, vacated, or reconsidered.




                                                           53
               Case 20-11548-CSS                Doc 1505         Filed 12/23/20         Page 58 of 67



B.       Conditions Precedent to the Effective Date

         It shall be a condition to Consummation of the Plan that the following conditions shall have been satisfied
(or waived pursuant to the provisions of Article IX.C hereof):

          1.       The Definitive Documents shall contain terms and conditions consistent in all material respects with
the Restructuring Term Sheet and the Restructuring Support Agreement, and otherwise satisfactory or reasonably
satisfactory, as applicable, in form and substance to the Required Consenting Senior Noteholders, and the Majority
Lenders or the Majority Exit RBL Facility Lenders, as applicable, in accordance with Article I.A.Article I.A.64 herein;

         2.       the Restructuring Support Agreement shall remain in full force and effect and shall not have been
terminated, and there shall be no default thereunder;

         3.       the Bankruptcy Court will have entered the Confirmation Order, in form and substance acceptable
to the Required Consenting Senior Noteholders and the Majority Lenders, and such Confirmation Order will not have
been reversed, stayed, amended, modified, dismissed, vacated, or reconsidered;

          4.       to the extent an Exit Facility is entered into, all conditions precedent to the effectiveness of the Exit
Facility shall have been satisfied or duly waived, and the Exit Facility, including all documentation related thereto,
shall be in form and substance satisfactory to the Required Consenting Senior Noteholders, and the Majority Lenders,
and the Company and in effect;

         5.        the final version of the Plan, Plan Supplement, and all of the schedules, documents, and exhibits
contained therein, and all other schedules, documents, supplements, and exhibits to the Plan shall be consistent with
the Restructuring Support Agreement, and in form and substance acceptable or reasonably acceptable, as applicable,
to the Required Consenting Senior Noteholders, and the Majority Lenders or the Majority Exit RBL Facility Lenders,
as applicable, in accordance with Article I.A.64 herein;

         6.       all waiting periods imposed by any Governmental Unit or Antitrust Authority in connection with
the transactions contemplated by the Backstop Commitment Agreement shall have terminated or expired and all
authorizations, approvals, consents or clearances under the Antitrust Laws in connection with the transactions
contemplated by the Backstop Commitment Agreement shall have been obtained, (if applicable);

          7.       the Debtors shall have obtained all material authorizations, consents, regulatory approvals, rulings,
or documents that are necessary to implement and effectuate the Plan, including Bankruptcy Court approval, and each
of the other transactions contemplated by the Restructuring, and such material authorizations, consents, regulatory
approvals, rulings, or documents shall not be subject to unfulfilled conditions and shall be in full force and effect, and
all applicable regulatory waiting periods will have expired;

         8.        the Debtors shall have complied, in all material respects, with the terms of the Plan that are to be
performed by the Debtors on or prior to the Effective Date and the conditions to the occurrence of the Effective Date
(other than any conditions relating to the occurrence of the closing) set forth in the Plan shall have been satisfied or,
with the prior consent of the Required Consenting Senior Noteholders and the Majority Lenders waived in accordance
with the terms of the Plan;

         9.      the Restructuring to be implemented on the Effective Date shall be consistent with the Plan and the
Restructuring Support Agreement;

         10.       all Consenting Senior Noteholder Fees and Expenses have been or will be paid in full in Cash;

         11.       all Revolving Credit Agreement Lender Fees and Expenses have been or will be paid in full in Cash;

        12.      the Debtors shall not be in an event of default under the DIP Facility, and the DIP Orders shall not
have been reversed, stayed, dismissed, vacated, or reconsidered;




                                                            54
               Case 20-11548-CSS              Doc 1505         Filed 12/23/20        Page 59 of 67



         13.      the Debtors shall not have Filed, supported, or consented to any motion, application, adversary
proceeding, or cause of action (A) challenging the validity, enforceability, perfection, or priority of, or seeking
avoidance or subordination of any of the Senior Notes Claims, the Revolving Credit Agreement Claims, or the DIP
Claims (as applicable), (B) otherwise seeking to impose liability upon or enjoin the Senior Noteholders, the Revolving
Credit Agreement Lenders, or DIP Lenders, or (C) by any third party seeking standing to bring such application,
adversary proceeding, or cause of action;

         14.      (a) the Bankruptcy Court shall have entered the Backstop Order, in form and substance reasonably
acceptable to the Required Consenting Senior Noteholders and the Majority Lenders, and such order shall not have
been reversed, stayed, amended, modified, dismissed, vacated, or reconsidered; (b) the Backstop Commitment
Agreement shall remain in full force and effect and shall not have been terminated, and the parties thereto shall be in
compliance therewith; (c) the Backstopped Equity Rights Offering shall have been conducted, in all material respects,
in accordance with the Backstopped Equity Rights Offering Documents and any other relevant transaction documents;
(d) the Backstop Commitment Premium has been paid to the Backstop Parties; and (e) the GUC Equity Rights Offering
shall have been conducted, in all material respects, in accordance with the GUC Equity Rights Offering Documents
and any other relevant transaction documents;

        15.       the Bankruptcy Court shall have entered the Midstream 9019 Orders, and such orders shall not have
been reversed, stayed, amended, modified, dismissed, vacated, or reconsidered;

         16.       the Midstream Settlement shall remain in full force and effect, all terms and conditions shall have
been satisfied thereunder, and there shall be no breach of the Midstream Settlement;

         17.      the New Corporate Governance Documents shall be in full force and effect.

         18.       the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
documents that are necessary to implement and effectuate the Plan and each of the other transactions contemplated by
the Restructuring;

         19.      all Allowed Professional Fee Claims approved by the Bankruptcy Court shall have been paid in full
or amounts sufficient to pay such Allowed Professional Fee Claims after the Effective Date shall have been placed in
the Professional Fee Escrow Account pending approval of the Professional Fee Claims by the Bankruptcy Court;

         20.      the Debtors shall have implemented the Restructuring Transactions in a manner consistent in all
material respects with the Plan; and

          21.       the Debtors shall have assigned the Buyback Claims against the Buyback Investigation Party as set
forth in this Plan, unless the Debtors have concluded the Buyback Claims investigation and determined that no viable
Claims exist.

C.       Waiver of Conditions

          The conditions to Confirmation of the Plan and to the Effective Date of the Plan set forth in this Article IX
may be waived, in whole or in part, in writing (which may be via electronic mails) by the Debtors, the Required
Consenting Senior Noteholders, and the Majority Lenders (only when the relevant condition directly affects the
consent and/or consultation rights of the Majority Lenders in accordance with Article I.A.64 herein), without notice,
leave, or order of the Bankruptcy Court or any formal action other than proceedings to confirm or consummate the
Plan; provided that waiver of the conditions to the Effective Date of the Plan set forth in Article IX.B.14(e) herein
shall also require the written consent (which may be via electronic mail) of the Creditors’ Committee.

D.       Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on the
Effective Date.




                                                          55
               Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 60 of 67



E.       Effect of Nonoccurrence of Conditions to the Effective Date

         If the Effective Date does not occur on or before the termination of the Restructuring Support Agreement,
the Plan shall be null and void in all respects and nothing contained in the Plan or the Disclosure Statement shall:
(1) constitute a waiver or release of any Claims or Interests; (2) prejudice in any manner the rights of the Debtors, any
Holders of a Claim or Interest, or any other Entity; or (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any Holders, or any other Entity in any respect; provided, that all provisions of the
Restructuring Support Agreement that survive termination thereof shall remain in effect in accordance with the terms
thereof.

                                        ARTICLE X.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments

          Subject to the limitations contained in the Plan, the consent rights of the Majority Lenders as set forth in the
Plan, the consent right of the Required Consenting Senior Noteholders as set forth in the Restructuring Support
Agreement, and the consent of the Creditors’ Committee solely to the extent it modifies the treatment of or materially
adversely affects the rights and distributions under this Plan of Holders of General Unsecured Claims, the Debtors
reserve the right to modify the Plan and seek Confirmation consistent with the Bankruptcy Code and, as appropriate,
not resolicit votes on such modified Plan. Subject to certain restrictions and requirements set forth in section 1127 of
the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications set forth in the Plan, the
consent rights of the Majority Lenders as set forth in the Plan, and the consent right of the Required Consenting Senior
Noteholders as set forth in the Restructuring Support Agreement, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan, one or more times, after Confirmation, and, to the extent necessary, may initiate
proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or
reconcile any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such matters as may
be necessary to carry out the purposes and intent of the Plan.

B.       Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring after
the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of the Plan

          Subject to the terms of the Restructuring Support Agreement, the Debtors, with the consent of the Majority
Lenders (such consent not to be unreasonably withheld), reserve the right to revoke or withdraw the Plan before the
Confirmation Date. If the Debtors revoke or withdraw the Plan, or if Confirmation and Consummation does not occur,
then: (1) the Plan shall be null and void in all respects; (2) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims or Interests),
assumption or rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing contained in the Plan shall:
(i) constitute a waiver or release of any Claims or Interests; (ii) prejudice in any manner the rights of the Debtors or
any other Entity, including the Holders of Claims; or (iii) constitute an admission, acknowledgement, offer, or
undertaking of any sort by the Debtors or any other Entity.

                                                ARTICLE XI.
                                         RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain jurisdiction over the Chapter 11 Cases and all matters arising out
of or related to the Chapter 11 Cases and the Plan, including jurisdiction to:




                                                           56
               Case 20-11548-CSS              Doc 1505          Filed 12/23/20        Page 61 of 67



        1.        allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
unsecured status, or amount of any Claim, including the resolution of any request for payment of any Administrative
Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount, or allowance
of Claims;

         2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals;

          3.       resolve any matters related to: (a) the assumption or rejection of any Executory Contract or
Unexpired Lease and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Claims
related to the rejection of an Executory Contract or Unexpired Lease, Cure Claims pursuant to section 365 of the
Bankruptcy Code, or any other matter related to such Executory Contract or Unexpired Lease; (b) the Reorganized
Debtors amending, modifying, or supplementing, after the Effective Date, pursuant to Article V hereof, any Executory
Contracts or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be assumed and assigned
or rejected or otherwise; and (c) any dispute regarding whether a contract or lease is or was executory or expired;

         4.       ensure that distributions to Holders of Allowed Claims are accomplished pursuant to the provisions
of the Plan;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective
Date;

         6.       adjudicate, decide, or resolve any and all matters related to Causes of Action;

        7.      adjudicate, decide, or resolve any and all matters related to sections 1141 and 1145 of the
Bankruptcy Code;

       8.       enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement;

        9.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
Bankruptcy Code;

         10.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
with the Plan;

        11.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

         12.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the settlements,
compromises, discharges, releases, injunctions, exculpations, and other provisions contained in Article VIII hereof
and enter such orders as may be necessary or appropriate to implement or enforce such releases, injunctions, and other
provisions;

          13.       resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest for amounts
not timely repaid pursuant to Article VI.K.1 hereof;

         14.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;




                                                           57
               Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 62 of 67



        15.      determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or the Plan Supplement;

         16.      adjudicate any and all disputes arising from or relating to distributions under the Plan or any
transactions contemplated therein;

         17.      consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

        18.     determine requests for the payment of Claims entitled to priority pursuant to section 507 of the
Bankruptcy Code;

         19.      hear and determine all disputes involving the Exit Facility;

         20.      hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

          21.       hear and determine all disputes involving the existence, nature, or scope of the release provisions
set forth in the Plan, including any dispute relating to any liability arising out of the termination of employment or the
termination of any employee or retiree benefit program, regardless of whether such termination occurred before or
after the Effective Date;

         22.      enforce all orders previously entered by the Bankruptcy Court in the Chapter 11 Cases;

         23.      hear any other matter not inconsistent with the Bankruptcy Code;

         24.      enter an order closing the Chapter 11 Cases; and

         25.      enforce the injunction, release, and exculpation provisions provided in Article VIII hereof.

                                                ARTICLE XII.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect

         Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan, the final versions of the documents contained in the
Plan Supplement, and the Confirmation Order, shall be immediately effective and enforceable and deemed binding
upon the Debtors or Reorganized Debtors, as applicable, and any and all Holders of Claims or Interests (regardless of
whether such Claims or Interests have accepted or are deemed to have accepted or rejected the Plan), all Entities that
are parties to or are subject to the settlements, compromises, releases, and injunctions described in the Plan, each
Entity acquiring property under the Plan or the Confirmation Order, and any and all non-Debtor parties to Executory
Contracts and Unexpired Leases with the Debtors. All Claims and debts shall be as fixed, adjusted, or compromised,
as applicable, pursuant to the Plan regardless of whether any Holder of a Claim or debt has voted on the Plan.

B.       Additional Documents

         On or before the Effective Date, and subject to the terms of the Restructuring Support Agreement, the
Debtors, with the consent of the Majority Lenders (such consent not to be unreasonably withheld) may File with the
Bankruptcy Court such agreements and other documents as may be necessary or advisable to effectuate and further
evidence the terms and conditions of the Plan. The Debtors or the Reorganized Debtors, as applicable, all Holders of
Claims and Interests receiving distributions pursuant to the Plan, and all other parties in interest shall, from time to
time, prepare, execute, and deliver any agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.




                                                           58
               Case 20-11548-CSS                Doc 1505         Filed 12/23/20         Page 63 of 67



C.       Dissolution of the Creditors’ Committee and Any Other Statutory Committee

          On the Effective Date, the Creditors’ Committee and any other statutory committee appointed in the
Chapter 11 Cases shall dissolve automatically and the members thereof shall be released and discharged from all
rights, duties, responsibilities, and liabilities arising from, or related to, the Chapter 11 Cases and under the Bankruptcy
Code, except for the limited purpose of prosecuting requests for payment of Professional Fee Claims for services and
reimbursement of expenses incurred prior to the Effective Date by the Creditors’ Committee or any other statutory
committee and their Professionals. The Reorganized Debtors shall no longer be responsible for paying any fees or
expenses incurred by the members of or advisors to the Creditors’ Committee or any other statutory committee after
the Effective Date.

D.       Reservation of Rights

         Before the Effective Date, neither the Plan, any statement or provision contained in the Plan, nor any action
taken or not taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with respect to
any Claims or Interests.

E.      Consenting Senior Noteholder Fees and Expenses and Revolving Credit Agreement Lender Fees and
Expenses

         The Consenting Senior Noteholder Fees and Expenses and Revolving Credit Agreement Lender Fees and
Expenses incurred and invoiced up to and including the Effective Date shall be paid in full in Cash on the Effective
Date (to the extent not previously paid during the course of the Chapter 11 Case), without any requirement to file a
fee application with the Bankruptcy Court and without any requirement for Bankruptcy Court review or approval, and
without notice and a hearing pursuant to section 1129(a)(4) of the Bankruptcy Code or otherwise. In addition, the
Debtors or the Reorganized Debtors shall continue to pay the Consenting Senior Noteholder Fees and Expenses and
Revolving Credit Agreement Lender Fees and Expenses, as the same become due and payable in the ordinary course,
either before or after the Effective Date.

F.       Successors and Assigns

          The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation Order
shall be binding on, and shall inure to, the benefit of any heir, executor, administrator, successor, assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Service of Documents

         All notices, requests, and demands to or upon the Debtors, the Creditors’ Committee, the Consenting Senior
Noteholders, or the Majority Lenders, to be effective shall be in writing (including by facsimile transmission and
electronic mails) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or made
when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:




                                                            59
                Case 20-11548-CSS           Doc 1505         Filed 12/23/20       Page 64 of 67



        If to the Debtors:

        Extraction Oil & Gas, Inc.
        370 17th Street, Suite 5300
        Denver, Colorado 80202
        Attn:   Eric Christ

                  with copies to:

        Kirkland & Ellis LLP
        Kirkland & Ellis International LLP
        601 Lexington Avenue
        New York, New York 10022
        Attn:   Christopher Marcus, P.C., Allyson Smith Weinhouse, and Ciara Foster

        -and-

        Whiteford, Taylor & Preston LLC
        The Renaissance Centre
        405 North King Street, Suite 500
        Wilmington, Delaware 19801
        Attn:   Marc R. Abrams, Richard W. Riley, and Stephen B. Gerald

        If to the Consenting Senior Noteholders:

        Paul, Weiss, Rifkind, Wharton & Garrison LLP
        1285 Avenue of the Americas
        New York, New York 10019
        Attn:  Andrew N. Rosenberg, Alice Belisle Eaton, Christopher Hopkins and Omid Rahnama

        If to the Creditors’ Committee:

        Stroock & Stroock & Lavan LLP
        767 3rd Avenue
        New York, New York 10017
        Attn:   Erez E. Gilad

        -and-

        Cole Schotz P.C.
        1325 Avenue of the Americas
        19th Floor
        New York, NY 10019
        Attn:   G. David Dean and Andrew J. Roth-Moore

        If to the Majority Lenders:

        Bracewell LLP
        711 Louisiana Street, Suite 2300
        Houston, Texas 77002
        Attn:   William A. (Trey) Wood III and Dewey Gonsoulin

          After the Effective Date, the Reorganized Debtors shall have the authority to send a notice to parties in
interest providing that, to continue to receive documents pursuant to Bankruptcy Rule 2002, such party must File a
renewed request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized



                                                        60
               Case 20-11548-CSS               Doc 1505         Filed 12/23/20         Page 65 of 67



Debtors are authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
Entities who have Filed such renewed requests.

H.       Entire Agreement

         Except as otherwise indicated, the Plan supersedes all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

I.       Exhibits

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are filed, copies of such exhibits and documents
shall be made available upon written request to the Debtors’ counsel at the address above or by downloading such
exhibits and documents from http://www.kccllc.net/extractionog/ or the Bankruptcy Court’s website at
www.deb.uscourts.gov. Unless otherwise ordered by the Bankruptcy Court, to the extent any exhibit or document in
the Plan Supplement is inconsistent with the terms of any part of the Plan that does not constitute the Plan Supplement,
such part of the Plan that does not constitute the Plan Supplement shall control. The documents considered in the Plan
Supplement are an integral part of the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the
Confirmation Order.

J.       Nonseverability of Plan Provisions

          If, before Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid, void,
or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or provision
held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions of the Plan
will remain in full force and effect and will in no way be affected, impaired, or invalidated by such holding, alteration,
or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that each term
and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (1) valid
and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the consent
of the Majority Lenders, the Required Consenting Senior Noteholders, and the Creditors’ Committee (solely to the
extent it modifies the treatment of or materially adversely affects the rights and distributions under the Plan of Holders
of General Unsecured Claims), as well as that of the Debtors’ or Reorganized Debtors’, as applicable; and
(3) nonseverable and mutually dependent.

K.       Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and, pursuant to section 1125(e) of the Bankruptcy Code,
the Debtors and each of their respective Affiliates, agents, representatives, members, principals, shareholders, officers,
directors, managers, employees, advisors, and attorneys will be deemed to have participated in good faith and in
compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold under
the Plan and any previous plan, and, therefore, neither any of such parties or individuals nor the Reorganized Debtors
or Reorganized XOG, as applicable, will have any liability for the violation of any applicable law (including the
Securities Act), rule, or regulation governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous plan.

L.       Waiver or Estoppel

          Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument, including
the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority, Secured, or




                                                           61
             Case 20-11548-CSS             Doc 1505         Filed 12/23/20        Page 66 of 67



not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if such
agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed before the Confirmation Date.

                                  [Remainder of page intentionally left blank.]




                                                       62
          Case 20-11548-CSS                Doc 1505         Filed 12/23/20          Page 67 of 67



     Respectfully submitted, as of the date first set forth above,

Dated: December 23, 2020                                    EXTRACTION OIL & GAS, INC.
                                                            on behalf of itself and each of its Debtor affiliates

                                                            /s/ Matthew R. Owens
                                                            Name: Matthew R. Owens
                                                            Title: President and Chief Executive Officer
                                                            Extraction Oil & Gas, Inc.




                                                       63
